Exhibit 10.2
 
AGREEMENT OF LIMITED PARTNERSHIP
OF ROME LTH PARTNERS, LP
(a Texas limited partnership)

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1
DEFINITIONS
 
1
ARTICLE 2
FORMATION AND NAME
 
8
Section 2.1.
Formation
 
8
Section 2.2.
Name
 
8
Section 2.3.
Certificates Regarding the Partnership
 
8
ARTICLE 3
ORGANIZATIONAL REQUIREMENTS
 
9
Section 3.1.
Commencement Date; Terms of Partnership
 
9
Section 3.2.
Purpose and Business of Partnership
 
9
Section 3.3.
Principal Place of Business
 
9
Section 3.4.
Addresses of Partners
 
9
ARTICLE 4
CAPITAL CONTRIBUTIONS
 
9
Section 4.1.
Initial Capital Contributions
 
9
Section 4.2.
Mandatory Capital Contributions
 
9
Section 4.3.
Additional Capital Contributions
 
10
Section 4.4.
Remedies for Failure to Fund Mandatory Capital Contributions or Additional
Capital Contributions
 
11
Section 4.5.
Negative Capital Accounts
 
11
Section 4.6.
Withdrawal of Capital Contributions
 
11
Section 4.7.
Interest on Capital Contribution
 
11
Section 4.8.
Priority
 
12
ARTICLE 5
CAPITAL ACCOUNTS; ALLOCATIONS OF PROFITS AND LOSSES
 
12
Section 5.1.
Capital Accounts
 
12
Section 5.2.
Profits and Losses
 
13
Section 5.3.
Allocation of Profits and Losses from Capital Events
 
13
Section 5.4.
Limitation on Allocation of Losses
 
13
Section 5.5.
Special Allocations
 
14
Section 5.6.
Tax Allocations:  Code Section 704(c)
 
16
Section 5.7.
Other Allocation Rules
 
17
ARTICLE 6
DISTRIBUTION OF CASH FLOW; CONSTRUCTION PERIOD PAYMENT
 
17
Section 6.1.
Distribution of Cash Flow
 
17
Section 6.2.
Distribution of Capital Proceeds
 
17
Section 6.3.
Withheld Amounts
 
18
ARTICLE 7
CONTROL AND MANAGEMENT
 
18
Section 7.1.
General
 
18
Section 7.2.
Overall Authority
 
18
Section 7.3.
Limitations
 
20

 

 
i

--------------------------------------------------------------------------------

 

 
Section 7.4.
Tax Matters Partner
 
21
Section 7.5.
Construction of the Improvements
 
21
Section 7.6.
Insurance Program
 
21
Section 7.7.
Liability and Indemnification of General Partner
 
21
Section 7.8.
Conflicts of Interest
 
22
Section 7.9.
Change of Control
 
22
Section 7.10.
Appointment of Cirrus Representative
 
24
Section 7.11
Removal of General Partner
 
25
ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
 
26
Section 8.1.
Limited Liability
 
26
Section 8.2.
No Management Rights
 
26
Section 8.3.
No Authority to Bind Partnership
 
26
Section 8.4.
Meetings; Voting Procedure Notice
 
26
Section 8.5.
Manner of Voting
 
26
Section 8.6.
Action Without Meeting
 
26
Section 8.7.
Meetings by Teleconference
 
26
ARTICLE 9
TRANSFERS OF INTEREST OF PARTNERS
 
27
Section 9.1.
General Prohibition
 
27
Section 9.2.
Transfer by General Partner
 
27
Section 9.3.
Transfer by Limited Partner
 
27
Section 9.4.
Securities Law Compliance
 
27
Section 9.5.
Substituted Partners
 
27
Section 9.6.
Amendment of Certificate of Formation
 
27
Section 9.7.
Publicly Traded Partnership Provisions
 
27
Section 9.8.
Distributions and Allocations in Respect of Transferred Partnership Interests
 
28
Section 9.9.
Promote Monetization
 
28
Section 9.10
Right of First Refusal Upon Transfer
 
29
Section 9.11
Provisions Related to Exercise of Purchase Option
 
30
ARTICLE 10
TERMINATION AND LIQUIDATION
 
31
Section 10.1.
Termination
 
31
Section 10.2.
Liquidation
 
31
ARTICLE 11
ACCOUNTING
 
32
Section 11.1.
Fiscal Year
 
32
Section 11.2.
Books and Records
 
32
Section 11.3.
Inspection of Records
 
32
Section 11.4.
Preparation of Tax Returns
 
32
Section 11.5.
Annual Reports and Statements
 
32
Section 11.6.
Bank Accounts
 
33

 

 
ii

--------------------------------------------------------------------------------

 

 
Section 11.7.
Monthly Reports
 
33
Section 11.8.
Tax Elections
 
33
ARTICLE 12
AMENDMENTS
 
34
Section 12.1.
Amendments
 
34
Section 12.2.
Amendments to be Adopted Solely by General Partner
 
34
ARTICLE 13
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERS
 
34
Section 13.1.
The General Partner
 
34
Section 13.2.
Limited Partner Representations, Warranties and Covenants
 
34
Section 13.3.
Indemnity for Breach of Representation Warranties and Covenants
 
35
ARTICLE 14
FEES AND REIMBURSEMENTS
 
35
Section 14.1.
Development Fee
 
35
Section 14.2.
Financing Fee
 
35
Section 14.3.
Property Management Fee
 
35
Section 14.4.
Development Expenses and Overhead
 
35
Section 14.5.
Out-of-Pocket Expenses
 
35
Section 14.6.
Additional Compensation of General Partner
 
36
ARTICLE 15
MISCELLANEOUS
 
36
Section 15.1.
Notices
 
36
Section 15.2.
Applicable Laws
 
36
Section 15.3.
Cumulative Remedies
 
36
Section 15.4.
Counterparts
 
36
Section 15.5.
Successors and Assigns
 
36
Section 15.6.
Entire Agreement
 
36
Section 15.7.
Personal Property
 
36
Section 15.8.
Invalidity of Provisions
 
37
Section 15.9.
Attorneys’ Fees
 
37
Section 15.10.
Partition
 
37
Section 15.11.
Agreement Negotiations
 
37
Section 15.12.
Confidentiality
 
37
Section 15.13.
Arbitration
 
38
Section 15.14.
Disclosure of Tax Treatment
 
38
Section 15.15.
List of Exhibits
 
38

 

 
iii

--------------------------------------------------------------------------------

 

AGREEMENT OF LIMITED PARTNERSHIP
OF ROME LTH PARTNERS, LP
(a Texas limited partnership)


This Agreement of Limited Partnership (the “Partnership Agreement”) of Rome LTH
Partners, LP (the “Partnership”), a single asset entity, is made and entered
into effective as of December 18, 2009, by and among (i) Rome LTH Managers, LLC,
a Texas limited liability company, as General Partner, (ii) Cornerstone Rome LTH
Partners LLC, a Delaware limited liability company (“CGI”), and (iii) the Cirrus
Limited Partners (as defined herein).  Terms used but not otherwise defined
herein shall have the meanings ascribed thereto in Article I hereof.


RECITALS:


WHEREAS, the Partnership has been formed as a limited partnership under the
Texas Business Organizations Code; and


WHEREAS, the General Partner and the Limited Partners desire to enter into this
Agreement for the purposes hereafter stated; and


NOW, THEREFORE, in consideration of the foregoing premises and covenants
hereinafter set forth, the General Partner and the Limited Partners do hereby
agree:


ARTICLE 1        DEFINITIONS


The following terms when used herein shall have the following meanings:


“Act” shall mean the Texas Limited Partnership Law, Chapters 151, 153, and 154
and the provisions of Title 1 to the extent applicable to limited partnerships,
of the Texas Business Organizations Code, as it may be amended from time to
time, and any successor thereto.


“ACC Creditor” has the meaning set forth in Section 4.3(c).


“ACC Notice Period” has the meaning set forth in Section 4.3(b).


“ACC Loan” has the meaning set forth in Section 4.3(c).


“Additional Capital Contribution” has the meaning set forth in Section 4.3(a).


“Adjusted Capital Account” means, with respect to any Partner, the Partner’s
Capital Account balance, increased by the Partner’s share of Partnership Minimum
Gain and Partner Minimum Gain.


“Adjusted Capital Account Deficit” shall mean, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant fiscal year or other period, after giving effect to the
following adjustments:


(i)          Credit to such Capital Account any amounts which such Partner is
obligated to restore or is deemed to be obligated to restore pursuant to Section
1.704-1(b)(2)(ii)(c) of the Regulations, the next to last sentence of Section
1.704-2(g)(1) of the Regulations and the next to the last sentence of Section
1.704-2(i)(5) of the Regulations; and


(ii)         Debit to such Capital Account the items described in Sections
1.704-1 (b)(2)(ii)(d)(4), (5) and (6) of the Regulations.
 

 
1

--------------------------------------------------------------------------------

 

For these purposes, no Partner who has an unconditional obligation to restore
any deficit balance in his/her/its Capital Account in accordance with the
requirements of Section 1.704-1(b)(2)(ii)(b)(3) of the Regulations shall have an
Adjusted Capital Account Deficit.


The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-l(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.


“Affiliate” shall mean any person or entity that directly or indirectly, through
one or more intermediaries, controls, is controlled by, is under common control
with, or has a meaningful economic interest in such first person or entity.


“Arbitration” has the meaning set forth in Section 15.13.


“Basic Regulatory Allocations” has the meaning set forth in Section 5.5(k)(i).


“Bankruptcy” of a person shall be deemed to have occurred upon the happening of
any of the following:  (i) the filing by such person of an application for, or a
consent to, the appointment of a trustee for such person’s assets, (ii) the
filing by such person of a voluntary petition in bankruptcy or the filing of a
pleading in any court of record admitting in writing its inability to pay its
debts as they come due, (iii) the making by such person of a general assignment
for the benefit of creditors, (iv) the filing by such person of an answer
admitting the material allegations of, or its consenting to, or defaulting in
answering a bankruptcy petition, filed against it in any bankruptcy proceeding,
or (v) the entry of an order, judgment or decree for relief with respect to such
person in any bankruptcy proceeding by any court of competent jurisdiction or
the appointment of a trustee of its assets, and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days.


“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the State of Texas.


“Capital Account” shall mean an account established and maintained by the
Partnership for each of the Partners in accordance with Section 5.1.


“Capital Contribution(s)” shall mean the amount of cash contributed to the
capital of the Partnership from time to time by a Partner.  In addition to cash,
Capital Contributions may include the amount drawn under any letter of credit
provided by a Partner.  The initial Capital Contribution of each of the Partners
is set forth on Exhibit C attached hereto.


“Capital Event” shall mean (i) a refinancing of any debt for which the
Partnership is obligated and which is secured by a lien against the Land and/or
the Property, or (ii) a sale of all or substantially all of the Property by the
Partnership.


“Capital Proceeds” shall mean the proceeds from a Capital Event, after payment
of all indebtedness repaid from said event (including, without limitation, the
retirement of the Construction Loan) and all costs of the Partnership directly
related to said event.


“Cash Flow” for any year shall mean the sum of the gross cash receipts of the
Partnership (other than the proceeds from a Capital Event, from any indebtedness
or from Capital Contributions) and any reductions in the amount of the Reserve
maintained by the Partnership less the sum of (i) the cash expenses of the
Partnership, including, without limitation, fees and expenses payable by the
Partnership pursuant to Article 14 hereof, (ii) any capital expenditures paid
out of what would otherwise be Cash Flow, (iii) principal and interest payments
on any indebtedness of the Partnership paid out of what would otherwise be Cash
Flow, and (iv) any additions to the amount of the Reserve maintained by the
Partnership paid out of what would otherwise be Cash Flow.


“CEF” shall mean 2010 CEF, LP, a Texas limited partnership.


“CGI” shall mean Cornerstone Rome LTH Partners LLC, a Delaware limited liability
company.

 
2

--------------------------------------------------------------------------------

 

“CGI Response Notice” shall have the meaning set forth in Section 9.9(a).


“CGI Valuation” shall have the meaning set forth in Section 9.9(a).


“CGI Change of Control Event” shall mean (i) any direct or indirect disposition
by CGI of its interest in the Partnership to any entity not controlled by the
Persons controlling CGI immediately preceding such disposition, including
without limitation any sale of stock or other equity interest in CGI and/or any
subsidiary or Affiliate of CGI and/or any entity directly or indirectly owning
CGI and/or any such subsidiary or Affiliate in a transaction the result of which
vests control of such entity(ies) in Persons not controlling CGI immediately
preceding such transaction; or (ii) any merger or other combination of CGI or
any subsidiary or Affiliate entity which directly or indirectly owns an interest
in the Partnership with any entity in a transaction the result of which vests
control of such entities in Persons not controlling CGI immediately preceding
such transaction.


“CGI Change of Control Valuation” shall have the meaning set forth in Section
7.9(a).


“Certificate of Occupancy” shall mean the certificate of occupancy or other
governmental approval for the shell building constituting a part of the
Improvements and for the long-term acute care hospital constituting a part of
such Improvements.


“Cirrus” shall mean The Cirrus Group, LLC, a Texas limited liability company, an
Affiliate of the Cirrus Limited Partners.


“Cirrus Change of Control Event” means (i) the death or permanent disability of
Hutchison and Dodd, (ii) the permanent cessation by Hutchison and Dodd of
involvement in the business and affairs of Cirrus or the General Partner,
(iii) the transfer by Hutchison and Dodd of their interests in Cirrus, (iv) the
transfer by Hutchison of his interest in Comanche, (v) the transfer by Dodd of
his interest in Fairlane or (vi) removal of the General Partner under
Section 7.11.


“Cirrus Limited Partners” shall mean Comanche, Fairlane and CEF.


“Cirrus Partners” means the Cirrus Limited Partners and the General Partner (so
long as the General Partner is an Affiliate of one or more of the Cirrus Limited
Partners).


“Cirrus Representative” shall have the meaning set forth in Section 7.10(a).


“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.


“Comanche” shall mean Comanche Interests, LLC, a Texas limited liability
company.


“Construction Contract” has the meaning set forth in Section 7.5(a).


“Construction Lender” shall mean Mutual of Omaha Bank and/or such other lender
as may be designated to provide the Construction Loan and any successors or
assigns thereof or the lender(s) under any refinance thereof.


“Construction Loan” shall mean those agreements with the Construction Lender to
advance to the Partnership amounts sufficient to provide a portion of the
financing for acquisition of the Property and to enable the Partnership to
construct the Improvements on the Land that will comprise the Property and to
pay such other costs as are set forth in or contemplated by the Development
Budget.  It is anticipated that the Construction Loan will be secured by that
First Deed of Trust and other collateral documentation as may be required by
Construction Lender in favor of the Construction Lender.  The term “Construction
Loan” shall also include any subsequent financing that is used, in whole or
part, to repay the Construction Loan.


“Construction Period” shall have the meaning set forth in Section 4.2(b).

 
3

--------------------------------------------------------------------------------

 

“Contribution Account” shall mean a record keeping account to be maintained by
the Partnership for each Partner, the initial balance of which shall equal
zero.  Each Partner’s Contribution Account shall be increased (credited) by an
amount equal to the Capital Contributions to the Partnership by that Partner
pursuant to Sections 4.1, 4.2 and 4.3 hereof, as and when such Capital
Contributions are made or deemed made, excluding, however, any Additional
Capital Contributions made by Comanche and/or Fairlane to fund Controllable
Overruns.  The outstanding balance of each Partner’s Contribution Account shall
be reduced (debited) by any amounts distributed to that Partner pursuant to this
Agreement hereof.


“Control” shall mean, when used with respect to any Person, the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership or voting securities or other voting interests, by
contract or otherwise, and the terms “Controlling” and “Controlled” shall have
the meanings correlative to the foregoing.


“Controllable Overruns” shall mean any Cost Overruns other than Uncontrollable
Overruns.


“Cost Overrun” shall mean costs for the construction of the Improvements which
are in excess of the projected costs provided for in the applicable Development
Budget, after drawing all available funds under any contingency line items
provided in the Development Budget and applying all net aggregate savings from
line items in the Development Budget.


 “Defaulted Amount” has the meaning set forth in Section 4.2(c).


“Defaulting Partner” has the meaning set forth in Section 4.2(c).


“Depreciation” shall mean for any asset for any fiscal year or other period, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such year
or other period, except that if the Gross Asset Value of an asset differs from
its adjusted basis for federal income tax purposes at the beginning of such year
or other period, Depreciation shall be an amount which bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction allowable for that asset for such
year or other period bears to such beginning adjusted tax basis, provided, that
if the depreciation, amortization and other cost recovery deduction allowable
for federal income tax purposes for any asset for such year or other period is
zero, then Depreciation shall be determined with reference to such beginning
Gross Asset Value using any reasonable method selected by the General Partner.


“Designated Contract” shall have the meaning set forth in Section 7.9(a).


“Development Budget” means the development budget attached hereto as Exhibit B
and made a part hereof for all purposes.


“Dodd” means Jason K. Dodd.


“Equity Partners” shall mean Partners that have made Capital Contributions to
the Partnership.


“Fair Value” shall mean, with respect to any Partnership Interest, the fair
value thereof, as determined by an independent appraiser selected by the General
Partner with Majority Approval, the cost of which appraisal will be borne by the
Partnership.


“Fairlane” shall mean Fairlane Fund One, LP, a Texas limited partnership.


“Force Majeure” shall mean (i) acts of God, (ii) the elements, (iii)
governmental restrictions, regulations or controls initially enacted or
otherwise promulgated after the date hereof, (iv) enemy action, civil commotion
or acts of terrorism, (v) fire or other casualty, or (vi) any other cause beyond
the reasonable control of the General Partner and which the General Partner
could not reasonably foresee and make provisions against; provided that, the
lack of funds shall not be deemed to be a condition beyond the control of such
party; further provided that Developer is taking the risk of the consequences of
any accident, mechanical breakdowns, defaults by the General Contractor or any
subcontractor, strikes, labor disputes, and shortages of or inability to obtain
labor, utilities and/or materials.

 
4

--------------------------------------------------------------------------------

 

“General Contractor” shall mean Brasfield Gorrie or such other entity as may be
selected by the General Partner with the prior written consent of CGI.


“General Partner” shall initially mean Rome LTH Managers, LLC, a Texas limited
liability company and an Affiliate of Cirrus, and such other persons as may be
admitted as a General Partner in accordance with this Agreement.


“Gross Asset Value” shall mean, for any asset, such asset’s adjusted basis for
federal income tax purposes, except as follows:


(i)          The initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset on the
date of determination, as determined by the contributing Partner and the
Partnership;


(ii)         The Gross Asset Value of all Partnership assets shall be adjusted
to equal their respective gross fair market values, as determined by the General
Partner, as of the following times:  (A) the acquisition of an additional
interest in the Partnership by any new or existing Partners in exchange for more
than a de minimis Capital Contribution if the General Partner reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Partners in the Partnership; (B) the
distribution by the Partnership to a Partner of more than a de minimis amount of
Partnership Property as consideration for an interest in the Partnership if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership; and (C) the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);


(iii)        The Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset on the date of
distribution; and


(iv)        The Gross Asset Value of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations and Section 5.5(g);
provided, however, that Gross Asset Value shall not be adjusted pursuant to this
paragraph (iv) to the extent the General Partner determines that an adjustment
pursuant to paragraph (ii) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (iv).


If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (i), (ii) or (iv) of this provision, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.


“Ground Lease”  shall mean that certain Ground Lease Agreement dated December
18, 2009, by and between the Partnership, as Tenant, and Floyd Healthcare
Management, Inc., d/b/a Floyd Medical Center, a Georgia non-profit corporation,
as Landlord, whereby the partnership shall lease the Land.


“Hutchison” means William L. Hutchison, Jr.


“Improvements” shall mean all buildings, structures, fixtures and other
improvements and completed tenant improvements constructed or placed on the Land
during the term of the Ground Lease.


“Indemnified Party” has the meaning set forth in Section 7.7(b).


“Insurance Program” has the meaning set forth in Section 7.6.

 
5

--------------------------------------------------------------------------------

 

“Land” shall mean the real property described in Exhibit A attached hereto.


“Limited Partners” shall mean CGI and the Cirrus Limited Partners as the initial
Limited Partners and such other persons who may be admitted as additional
Limited Partners in accordance with this Agreement.


“Major Decision” shall mean any of the actions described in Section 7.3.


“Majority Approval” shall mean the deemed acceptance by Partners whose
Percentage Interests constitute in excess of fifty percent (50%) of the
Percentage Interests of all Partners.  Whenever in this Agreement the Majority
Approval of the Partners is required or otherwise requested, each Partner shall
have ten (10) calendar Business Days after the date on which the request for
consent or approval is given by the General Partner in which to disapprove of
the matter in writing.  A Partner who does not disapprove of the matter in
writing within such ten (10) Business Day period shall be deemed to have
approved the matter.


“Mandatory Capital Contributions” shall have the meaning set forth in Section
4.2(a).


“Monetization Notice” shall have the meaning set forth in Section 9.9(a).


“Non-Defaulting Partners” has the meaning set forth in Section 4.3(c).


“Nonrecourse Deductions” shall have the meaning assigned to the term
“nonrecourse deductions” in Regulations Section 1.704-2(b)(1).


“Nonrecourse Regulatory Allocations” has the meaning set forth in Section
5.5(k)(ii).


“Partner” shall mean either the General Partner or any of the Limited Partners.


“Partner Minimum Gain” shall mean the meaning assigned to the term “partner
nonrecourse debt minimum gain” in Regulations Section 1.704-2(i)(2).


“Partner Nonrecourse Debt” shall have the meaning assigned to the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).


“Partner Nonrecourse Deductions” shall have the meaning assigned to the term
“partner nonrecourse deductions” in Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).


“Partner Nonrecourse Regulatory Allocations” has the meaning set forth in
Section 5.5(k)(iii).


“Partners” shall mean the General Partner and the Limited Partners.


“Partnership” shall mean Rome LTH Partners, LP, a Texas limited partnership,
formed under the Act.


“Partnership Agreement” shall mean this Limited Partnership Agreement as from
time to time amended pursuant to Article 12.


“Partnership Interest” shall mean the entire interest of a Partner in the
Partnership, including without limitation, its interest in Profits, Losses, and
Cash Flow as set forth in this Agreement.


“Partnership Interest Purchase Price” shall have the meaning set forth in
Section 7.9(a).


“Partnership Minimum Gain” shall have the meaning assigned to the term
“partnership minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).


“Percentage Interest” shall mean the Percentage Interests of each of the
Partners as set forth in Exhibit D.

 
6

--------------------------------------------------------------------------------

 

“Person” shall mean any individual, partnership, corporation, limited liability
company or other legal entity.


“Preferred Return Account” shall mean a record keeping account to be maintained
by the Partnership for each Partner, the initial balance of which shall be
zero.  The Preferred Return Account of each Partner shall be increased from time
to time by an amount equal to an twelve percent (12%) per annum simple,
non-compounded return on the then outstanding amount of such Partner’s
Contribution Account, accruing from the date of such Partner’s initial and any
additional Capital Contribution (but in no event prior to the later of (i)
admission of such Partner to the Partnership, (ii) deposit of such Partner’s
Capital Contribution into the Partnership’s account or the deemed payment
thereof, or (iii) acquisition of the Land).  The balance of each Partner’s
Preferred Return Account shall be reduced by distributions to such Partner
pursuant to Sections 6.1(a), 6.1(b), and 6.2(a) hereof.


“Principal Sublease” shall mean the Lease Agreement between the Partnership, as
Landlord, and The Specialty Hospital, LLC, a Georgia limited liability company,
as Tenant.


“Profits” and “Losses” shall mean for each fiscal year or other period, an
amount equal to the Partnership’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:


(i)          Any income of the Partnership that is exempt from federal income
tax as described in Section 705(a)(1)(B) of the Code and not otherwise taken
into account in computing Profits and Losses pursuant to this subsection (i)
shall be added to such taxable income or loss as if it were taxable income;


(ii)         Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this provision shall be subtracted
from such taxable income or loss as if such expenditures were deductible items;


(iii)        In the event the Gross Asset Value of any of the Partnership assets
are adjusted pursuant to this Agreement, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing such taxable income or loss;


(iv)        Gain or loss resulting from any disposition of Partnership property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;


(v)        In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period;
and


(vi)       Notwithstanding any other provision of this Agreement, any items that
are specially allocated pursuant to Section 5.5 hereof shall not be taken into
account as taxable income or loss for purposes of computing Profits or Losses.


If the Partnership’s taxable income or taxable loss for the year or period, as
adjusted pursuant to subparagraphs (i)-(vi) above, is a positive amount, that
amount shall be the Partnership’s Profit for such fiscal year or other period;
and if negative, that amount shall be the Partnership’s Loss for such fiscal
year or other period.


“Promote” shall mean the distributions provided to the Cirrus Limited Partners
in clause (ii) of Sections 6.1(b) and 6.2(c).


“Promote Percentage” shall mean the percentages provided in Exhibit E attached
hereto.

 
7

--------------------------------------------------------------------------------

 

“Promote Termination Amount” shall have the meaning set forth in Section 9.9(a).


“Property” shall mean the Partnership’s interest in the Land and the
Partnership’s interest in any improvements currently existing or to be
constructed on the Land by the Partnership and all other structures,
improvements and personal property on or relating to the Property and which are
owned by the Partnership from time to time, including, without limitation, the
Improvements.


“Property Value” shall mean the value of the Property determined under the terms
of Section 7.9(f).


“Regulations” shall mean the Department of Treasury Regulations promulgated
under the Code, whether proposed, temporary, or final, as such regulations may
be amended from time to time (including corresponding provisions of succeeding
regulations).


“Regulatory Allocations” consist of the Basic Regulatory Allocations, the
Nonrecourse Regulatory Allocations and the Partner Nonrecourse Regulatory
Allocations.


“Reserve” shall mean a working capital and capital expenditure reserve to be
maintained by the Partnership in an amount to be determined by the General
Partner with the prior written consent of CGI.  The initial balance of the
Reserve shall be the amount set forth in the Development Budget.


“Security Acts” has the meaning set forth in Section 13.2(h).


 “Transaction Documents” has the meaning set forth in Section 15.14.


“Transaction Value” has the meaning set forth in Section 7.9(a).


“Transfer” has the meaning set forth in Section 9.1.


“Uncontrollable Overruns” shall mean increases in costs resulting from either
(a) tenant requested change orders which are incurred in consideration for
increase in lease rental rate which assures the same rate of return on such
lease or existed prior to implementing such change order, or (b) as a result of
Force Majeure.


ARTICLE 2         FORMATION AND NAME


Section 2.1.          Formation.


The Partners agree to form the limited partnership under the Act for the limited
purposes and scope set forth in this Agreement.  Except as expressly herein
provided, the Act shall govern the rights and liabilities of the Partners.


Section 2.2.          Name.


The name of the Partnership shall be “Rome LTH Partners, LP”, provided that the
Partners may change the name of the Partnership or adopt such trade or
fictitious names as they may deem appropriate.


Section 2.3.          Certificates Regarding the Partnership.


The General Partner shall file with the Secretary of State of the State of Texas
a Certificate of Formation and shall thereafter file or record with the proper
offices in each jurisdiction or political subdivision in which the Partnership
conducts business, such certificates as are in the General Partner’s opinion
required by the Act or any applicable partnership act, fictitious name act, or
similar statute in effect in such jurisdiction or political subdivision.  The
General Partner shall further execute, acknowledge and promptly file or record,
such amended certificates or additional certificates as may in the General
Partner’s opinion be from time to time be required by such statutes to permit
the continued existence and operation of the Partnership.

 
8

--------------------------------------------------------------------------------

 

ARTICLE 3        ORGANIZATIONAL REQUIREMENTS


Section 3.1.          Commencement Date; Terms of Partnership.


The Partnership will commence upon the later of (i) the filing with the
Secretary of State of the State of Texas a Certificate of Formation or (ii) the
execution of this Agreement, and shall continue until wound up and terminated as
provided in Article 10 hereof.


Section 3.2.          Purpose and Business of Partnership.


The business and purpose of the Partnership shall be to (a) lease the Land
pursuant to the Ground Lease, as approved in writing by CGI, and to construct
thereon the Improvements, as approved in writing by CGI, (b) to expand the
Improvements as may be agreed upon with the lessor under the Ground Lease and
construct on the Land such other ancillary medical use structures as the General
Partner may determine, (c) conduct such other activities as are set forth in or
contemplated by the Development Budget, (d) lease, manage, own, operate and sell
the Property, and (e) do all things necessary, proper, convenient or incidental
to the accomplishment of the foregoing.


Section 3.3.          Principal Place of Business.


The principal place of business of the Partnership is 9301 North Central
Expressway, Suite 300, Dallas, Texas 75231.  Such address may be changed to such
other location as the General Partner may determine.


Section 3.4.          Addresses of Partners.


The addresses of the Partners are set forth on the respective signature pages.


ARTICLE 4        CAPITAL CONTRIBUTIONS


Section 4.1.          Initial Capital Contributions.


(a)         General Partner.  The General Partner shall make the Capital
Contribution(s) to the Partnership as set forth on Exhibit C.


(b)         Limited Partners.  The Limited Partners shall make the Capital
Contribution(s) to the Partnership as set forth on Exhibit C.


Section 4.2.          Mandatory Capital Contributions.


(a)         Mandatory Capital Contributions.  The Mandatory Capital
Contributions (herein so called) shall be those Capital Contributions required
to be made by (i) Comanche, Fairlane and CGI under Section 4.2(c) and/or (ii) by
CGI under Section 9.9.


(b)         Cost Overruns.  Comanche and Fairlane shall be obligated to fund
Mandatory Capital Contributions in the amount of any Controllable
Overruns.  Such Mandatory Capital Contributions shall be funded by Comanche and
Fairlane on or before the expiration of thirty (30) days following the
determination of any Controllable Overruns (which may occur on more than one
occasion), in the proportion that their respective Percentage Interests bear to
each other, but totaling one hundred percent (100%) of such Mandatory Capital
Contributions.  Mandatory Capital Contributions to fund Controllable Overruns
shall not constitute Capital Contributions, shall not be credited to the
Contribution Accounts or Capital Accounts of Comanche and Fairlane and shall not
be returnable to Comanche and Fairlane under Sections 6.1 or 6.2.  Comanche,
Fairlane and CGI shall be obligated to fund Mandatory Capital Contributions to
the extent required to fund Uncontrollable Overruns, which such Mandatory
Capital Contributions shall be funded by Comanche, Fairlane and CGI in the
following proportions:  (i) forty-five percent (45%) by CGI, and (ii) fifty-five
percent (55%) by Comanche and Fairlane.  Mandatory Capital Contributions to fund
Uncontrollable Overruns shall constitute Capital Contributions and shall be
credited to the Contribution Accounts for the Partners making such Mandatory
Capital Contributions.

 
9

--------------------------------------------------------------------------------

 

(c)         Guaranty of Cirrus.  Cirrus has joined in the execution of this
Partnership Agreement to evidence its guaranty of the contribution by Comanche
and Fairlane of all Mandatory Capital Contributions required to fund
Controllable Overruns.  In the event Comanche and/or Fairlane fail to make any
such Mandatory Capital Contributions to fund Controllable Overruns within the
time provided under Section 4.2(b), Cirrus will pay such sums to the Partnership
on behalf of Comanche and/or Fairlane.


(d)         Loss of Promote.  In the event Comanche or Fairlane fail to fund
their portion of any Mandatory Capital Contributions required to fund
Controllable Overruns (the amount not so funded by Comanche and/or Fairlane
being herein called the “Deficit Mandatory Capital Contribution”) and Cirrus
fails to pay the Deficit Mandatory Capital Contribution to the Partnership as
provided within the time period under Section 4.2(b), then, upon election of CGI
by written notice delivered to Comanche and Fairlane at any time prior to the
funding of the Deficit Mandatory Capital Contribution by Comanche, Fairlane
and/or Cirrus, the Promote shall terminate and be of no further force or
effect.  In the event the General Partner is contesting by appropriate legal
proceedings the obligation of the Partnership to pay any amount included or
asserted to be included within Controllable Overruns, the amount so contested
shall be included in Cost Overruns only to the extent finally determined to be
valid and subsisting in such proceedings.  In the event of any such contest,
Comanche and/or Fairlane, as may be the case, and Cirrus shall have a period of
thirty (30) days after the date on which any contested Controllable Overruns are
determined to be valid in any such proceedings in which to pay the Controllable
Overruns so determined to be valid.


Section 4.3.          Additional Capital Contributions.


(a)          In addition to the circumstances provided in Section 4.2, to the
extent that the Partnership has insufficient cash flow from operations, loan
draws, or Reserves to fund the cash expenditures of the Partnership in leasing
the Land, operating the Property, or constructing the Improvements, including
without limitation, debt service, and the General Partner determines that
Capital Contributions in addition to those set forth in Sections 4.1 and/or 4.2
are appropriate in order for the Partnership to fund such expenses, expenditures
and obligations, then, and in addition to or in lieu of any other sources for
payment thereof, the General Partner may request the Limited Partners to
contribute cash to the Partnership  in an amount necessary to enable the
Partnership to fund such expenses, expenditures and obligations in the following
proportions: (i) forty-five percent (45%) by CGI, and (ii) fifty-five percent
(55%) by Comanche and Fairlane (said additional Cash Contributions shall herein
be referred to as an “Additional Capital Contribution”).  After the termination
of the Promote under Section 9.9, additional Cash Capital Contributions shall be
made by the Equity Partners in the ratio of their respective Percentage
Interests.  Additional Capital Contributions will require the prior written
approval of CGI, except for Additional Capital Contributions required in order
to provide the funds to (i) pay off the Construction Loan at maturity (whether
the original stated maturity or through an acceleration, but excluding an
acceleration based solely on the failure of Comanche, Fairlane, Hutchison or
Dodd to comply with an obligation expressly applicable to all or part of them
under the Construction Loan) or (ii) make a principal pay down in connection
with an extension of the term of the Construction Loan or required by any new
lender in order to refinance the Construction Loan in each case under this
clause (ii), within six (6) months of the original maturity of the Construction
Loan, which may be called for by the General Partner without requiring any
approval of CGI.  The provisions of this Section 4.3 are for the sole and
exclusive benefit of the Partnership and the Partners; no third party shall have
any right granted to the Partnership or the Partners pursuant to this Section
4.3, and no third party is intended to be or shall be considered a third party
beneficiary of the provisions of this Section 4.3.


(b)         If Additional Capital Contributions are requested to be made
pursuant to this Section 4.3, the General Partner shall give notice thereof to
the other Partners, which notice shall specify in reasonable detail the amount,
need, and purpose of any such Additional Capital Contributions.  Each Limited
Partner shall, within ten (10) days of the giving of such notice (such period
being referred to herein as the “ACC Notice Period”), deposit the Additional
Capital Contribution requested by such notice in a Partnership bank account in
the following proportions: (i) forty-five percent (45%) by CGI, and (ii)
fifty-five percent (55%) by Comanche and Fairlane.  After the termination of the
Promote under Section 9.9, Additional Capital Contributions shall be made by the
Equity Partners in the ratio of their respective Percentage Interests.

 
10

--------------------------------------------------------------------------------

 

(c)         In the event the Partnership, with Majority Approval, undertakes to
expand the building constituting part of the Property as contemplated under the
Ground Lease, any Capital Contributions required in connection with such
expansion, shall be made in the ratio of ninety percent (90%) by CGI and ten
percent (10%) by Comanche and Fairlane (split equally between Comanche and
Fairlane).


Section 4.4           Remedies for Failure to Fund Mandatory Capital
Contributions or Additional Capital Contributions.


(a)         If any Limited Partner (a “Defaulting Partner”) fails to make the
Mandatory Capital Contributions and/or Additional Capital Contribution required
by this Sections 4.2 or 4.3 (the “Defaulted Amount”), then the General Partner
or any one or more persons or entities selected by the General Partner in its
discretion (each, an “ACC Creditor”) may advance (each, an “ACC Loan”) the
Defaulted Amount to the Partnership.  An ACC Creditor will not be required to be
a Partner and may or may not be an Affiliate of the General Partner.  Each ACC
Loan shall bear interest at an interest rate to be determined by the General
Partner in its sole discretion, but not to exceed 18% per annum, and shall be
repaid from the Defaulting Partner’s share of the first available distributions
of Cash Flow, Capital Proceeds or liquidating proceeds from the Partnership,
which shall be paid directly to each ACC Creditor in proportion to their
respective ACC Loan amounts until the principal balance of and all interest on
the ACC Loans are repaid in full.


(b)         In addition to the foregoing provisions of Section 4.4(a), any
Defaulting Partner shall be deemed to have granted to the General Partner an
irrevocable proxy, coupled with an interest, to approve and/or vote with respect
to any matter required under this Agreement to be approved or authorized by the
Limited Partners, including without limitation any matter requiring a Majority
Approval.  Such proxy shall terminate automatically at such time as all ACC
Loans (including principal and interest) to any Defaulting Partner have been
either (i) repaid in full or (ii) converted into Additional Capital
Contributions pursuant to Section 4.4(c).


(c)         Each ACC Creditor that is a Partner shall have the right,
exercisable within ninety (90) days after the date of making any particular ACC
Loan and after giving written notice to the General Partner, to elect to convert
such ACC Loan and all accrued but unpaid interest thereon to an Additional
Capital Contribution, in which event the Percentage Interests of the Partners
shall be adjusted, effective as of the end of the ACC Notice Period, to reflect
the revised Contribution Accounts of the Partners as a result of such Additional
Capital Contributions.


Section 4.5.          Negative Capital Accounts.


If any Partner has a negative balance in its Capital Account on the date of the
liquidation of such Partner’s interest in the partnership (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations) after taking into account
allocations of Profits, Losses, and other items of income, gain, loss, deduction
or credit, and distributions of cash or property (in each case as provided in
Article V or Article VI), that Partner shall have no obligation to restore the
negative balance or to make any Capital Contribution by reason thereof, and the
negative balance shall not be considered an asset or a liability of the
Partnership or of any Partner.


Section 4.6.          Withdrawal of Capital Contributions.


No Partner shall be entitled to withdraw any part of its capital contribution or
to receive any distributions from the Partnership, except as specifically
provided in this Agreement.


Section 4.7.          Interest on Capital Contribution.


No interest shall be paid to any Partner on account of its capital contribution,
except as expressly provided in this Agreement.

 
11

--------------------------------------------------------------------------------

 

Section 4.8.          Priority.


No Partner shall be entitled to priority over any other Partner with respect to
distributions or allocations, except as expressly provided in this Agreement.


ARTICLE 5         CAPITAL ACCOUNTS; ALLOCATIONS OF PROFITS AND LOSSES


Section 5.1.          Capital Accounts.


(a)      In General.


(i)           Separate Capital Accounts shall be established and maintained for
each Partner in accordance with this Section 5.1(a), which shall control the
division of assets upon liquidation of the Partnership to the extent provided in
Section 10.2.  Each Capital Account shall be maintained in accordance with the
following provisions:


(A)           The Capital Account of each Partner shall be increased by the
amount of cash and the Gross Asset Value of any other Capital Contributions made
by such Partner to the Partnership pursuant to this Agreement, by such Partner’s
allocable share of Profits and any item of income or gain specially allocated to
such Partner pursuant to Section 5.5, and by the amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.


(B)           The Capital Account of each Partner shall be decreased by the
amount of cash and the Gross Asset Value of any other property distributed to
such Partner pursuant to this Agreement (other than cash distributed in
repayment of loans made by such Partner to the Partnership), by such Partner’s
allocable share of Losses and any items of expense or loss specially allocated
to such Partner pursuant to Section 5.5, and by the amount of any liabilities of
such Partner assumed by the Partnership or any liabilities secured by any
property contributed by such Partner to the Partnership.


(C)           If all or a portion of an interest in the Partnership is
Transferred in accordance with the terms of this Agreement, the Transferee shall
succeed to the Capital Account of the Transferor to the extent the Capital
Account relates to the Transferred interest.


(D)           The principal amount of a promissory note that is not readily
traded on an established securities market and that is contributed to the
Partnership by the maker of the note shall not be included in the Capital
Account of any Partner until the Partnership makes a taxable disposition of the
note or until and to the extent that principal payments are made on the note,
all in accordance with Section 1.704-1(b)(2)(iv)(d)(2) of the Regulations.


(E)            In determining the amount of any increase or decrease for
purposes of clauses (A) and (B) in the maintenance of Capital Accounts, there
shall be taken into account Section 752(c) of the Code and any other applicable
provisions of the Code and Regulations.


The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b)(2)(iv) of the Regulations and shall be interpreted and
applied in a manner consistent with such Regulations.  In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership or a
Partner), are computed in order to comply with such Regulations, the General
Partner may make such modification, provided that it will not have an effect on
the amounts distributable to any Partner pursuant to Section 10.2(b)(iv) hereof
upon the dissolution and liquidation of the Partnership.

 
12

--------------------------------------------------------------------------------

 

Section 5.2.          Profits and Losses.


After giving effect to the allocations set forth in Section 5.5, all Profits and
Losses of the Partnership for any fiscal year or other period, other than
Profits or Losses incurred in connection with a Capital Event, shall be
allocated to and among the Partners in the manner set forth below.  Profits and
Losses allocated hereunder shall be allocated after adjusting the Partners’
Capital Accounts by the Cash Flow distributed by the Partnership for the year in
which such allocation relates, and the Cash Flow distributed shortly thereafter
to the extent such Cash Flow was generated in the year in which the allocation
relates.


(a)          Profits from operations shall be allocated to the Partners in the
following order of priority:


(i)             First, to each Partner with a negative balance in its Capital
Account, in proportion to such negative Capital Account balances, until such
negative Capital Account balances have been eliminated;


(ii)            Next, to each Partner in the minimum amounts required to cause
each such Partner’s positive Capital Account balance to equal each such
Partner’s Preferred Return Account, in proportion to such required amounts;


(iii)           Next, to each Partner in the minimum amount required to cause
each such Partner’s positive Capital Account balance to equal the sum of such
Partner’s (1) Preferred Return Account and (2) Contribution Account, in
proportion to such required amounts; and


(iv)   Thereafter, to the Partners in the ratio of their Percentage Interests.


(b)            Subject to the limitation in Section 5.6, Losses from operations
shall be allocated to the Partners in the following order of priority:


(i)             First, to each of the Partners in proportion to and to the
extent of the amounts necessary to cause their respective Capital Accounts to
equal the sum referred to in Section 5.2(a)(iii), in proportion to the required
amounts;


(ii)            Next, to each of the Partners in proportion to and to the extent
of the amounts necessary to cause their respective Capital Accounts to equal the
sum referred to in Section 5.2(a)(ii), in proportion to the required amounts;


(iii)            Next, to each Partner with a positive balance in its Capital
Account in proportion to such positive Capital Account balances, until such
positive Capital Account balances have been eliminated; and


(iv)            Thereafter, to the Partners in the ratio of their Percentage
Interests.


Section 5.3.          Allocation of Profits and Losses from Capital Events.


All Profits and Losses of the Partnership in connection with a Capital Event,
and all items of income, gain, deduction, and loss realized in the year the
Capital Event occurs, or in any subsequent year, and all Profits and Losses
realized in the year the Partnership is liquidated, shall be allocated to the
Partners in such amounts as shall produce Capital Account balances of the
Partners that will permit liquidating distributions under Section 10.2(b)(iv) to
be made in a manner identical to the order of priorities set forth in Section
6.2.


Section 5.4.          Limitation on Allocation of Losses.


Notwithstanding the provisions of Section 5.2 and Section 5.3, no Partner shall
be allocated Losses pursuant to Section 5.2 or Section 5.3 to the extent such
allocation would cause such Partner to have an Adjusted Capital Account Deficit
at the end of any fiscal year.  In the event Losses cannot be allocated pursuant
to Section 5.2 or Section 5.3 as a result of the limitation contained in the
preceding sentence, then such Losses shall be allocated to Partners with
positive Adjusted Capital Account balances remaining at such time in proportion
to such positive balances, to the maximum amount permissible pursuant to the
provisions contained in the preceding sentence.  If no other Partner may receive
an additional allocation of Losses pursuant to such limitation, such additional
Losses not allocated shall be allocated solely to those Partners that bear the
economic risk for such additional Losses within the meaning of Section 704(b) of
the Code and the Regulations thereunder.  If it is necessary to allocate Losses
under the preceding sentence, the General Partner shall determine those Partners
that bear the economic risk for such additional Losses.

 
13

--------------------------------------------------------------------------------

 

Section 5.5.          Special Allocations.


(a)         Qualified Income Offset.  In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations and such adjustments,
allocations and/or distributions result in an Adjusted Capital Account Deficit,
items of Partnership income and gain shall be specially allocated to each such
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the Adjusted Capital Account Deficit of such Partner as
quickly as possible; provided that an allocation pursuant to this Section 5.5(a)
shall be made only if and to the extent that such Partner would have an Adjusted
Capital Account Deficit after all other allocations provided for in this Article
V have been tentatively made as if this Section 5.5(a) were not in this
Agreement.  This Section 5.5(a) is intended to comply with the qualified income
offset requirement of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall
be interpreted consistently thereunder.


(b)         Minimum Gain Chargeback—Partnership Nonrecourse
Liabilities.  Notwithstanding any other provisions of this Article V, except as
provided in Section 1.704-2(f)(2) through (5) of the Regulations, if there is a
net decrease in Partnership Minimum Gain during any Partnership fiscal year or
other period, then each Partner shall be allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in the manner and
in an amount provided in Sections 1.704-2(f), 1.704-2(g)(2) and
1.704-2(j)(2)(i)-(iii) of the Regulations, or any successor provisions.  For
purposes of this Section 5.5(b) only, each Partner’s Adjusted Capital Account
Deficit shall be determined prior to any other allocations pursuant to this
Article V with respect to such fiscal year or other period (other than
allocations pursuant to Section 5.5(e) or 5.5(f).  The items to be so allocated
shall be determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(i)(2)
of the Regulations.  This Section 5.5(b) is intended to comply with the minimum
gain chargeback requirement in Section 1.704-2(f) of the Regulations and shall
be interpreted consistently therewith.


(c)         Minimum Gain Chargeback—Partner Nonrecourse Debt.  Notwithstanding
the other provisions of this Article V (other than Section 5.5(b), except as
provided in Section 1.704-2(i)(4) of the Regulations), if there is a net
decrease in Partner Minimum Gain during any Partnership fiscal year or other
period, each Partner who has a share of the Partner Minimum Gain at the
beginning of such year or other period, determined in accordance with Section
1.704-2(i)(5) of the Regulations, shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent fiscal years) in the
manner and in an amount provided by Sections 1.704-2(i)(4) and 1.704-2(i)(2) of
the Regulations, or any successor provisions.  For purposes of this Section
5.5(c), each Partner’s Adjusted Capital Account Deficit shall be determined and
the allocations of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Article V with respect
to such fiscal year or other period, other than Sections 5.5(b), 5.5(e) and
5.5(f), with respect to such taxable period.  This Section 5.5(c) is intended to
comply with the minimum gain chargeback requirement relating to Partner
Nonrecourse Debt set forth in Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.


(d)         Gross Income Allocation.  If any Partner has a deficit Capital
Account at the end of any fiscal year, and such deficit Capital Account is in
excess of the sum of (A) the amount such Partner is obligated to restore
pursuant to any provisions of this Agreement and (B) the amount such Partner is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 5.5(d) shall be made only if and to the extent that such Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V hereof have been made as if Section 5.5(a) hereof
and this Section 5.5(d) were not in this Agreement.

 
14

--------------------------------------------------------------------------------

 

(e)         Nonrecourse Deductions.  Notwithstanding any other provisions of
this Agreement, Nonrecourse Deductions shall be allocated among the Partners in
proportion to their respective Capital Contributions to the Partnership.


(f)          Partner Nonrecourse Deductions.  Notwithstanding any other
provisions of this Agreement, any Partner Nonrecourse Deductions for any fiscal
year or other period shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Section
1.704-2(i) of the Regulations.


(g)         Basis Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.


(h)         Allocation of Proceeds of Nonrecourse Liability.  The determination
of whether any distribution by the Partnership is allocable to the proceeds of a
nonrecourse liability of the Partnership shall be made by the General Partner
under any reasonable method that is in compliance with Section 1.704-2(h) of the
Regulations.


(i)          Allocation of Start-Up Costs.  Syndication or organizational
expenses under Section 709 of the Code and start-up expenditures under Section
195 of the Code, to the extent such costs or expenditures are treated as
amortizable costs or Code Section 705(a)(2)(B) expenditures for purposes of
maintaining Capital Accounts pursuant to Section 1.704-1(b)(2)(iv)(i)(2) of the
Regulations, for any fiscal year or other period shall be specially allocated
among those Limited Partners admitted to the Partnership on or before the last
day of the first full tax year of the Partnership in proportion to their Capital
Contributions, provided, however, if any such Limited Partners are admitted to
the Partnership on different dates, all such expenses shall be divided among
such Limited Partners, to the extent possible, so that the cumulative amount of
such expenses allocated to such Limited Partners at any time are always in
proportion to their Capital Contributions.  In the event the General Partner
shall determine, in its sole discretion, that allocations of such expenses are
not equitable to the Limited Partners, the General Partner may specially
allocate such expenses in a manner that achieves, in its discretion, an
equitable allocation to the Limited Partners, notwithstanding any other
provision of this Agreement to the contrary.


(j)           Special Allocation of Recapture Income.  To the extent that the
Partnership recognizes gain as a result of the sale of assets which is taxable
as ordinary income because it is attributable to recapture of the deductions
allowed with respect to cost recovery property (depreciation) in accordance with
Section 1245 or 1250 of the Code, such ordinary income shall be allocated among
the Partners in the same proportions as the corresponding deductions
(depreciation) giving rise to such ordinary income were allocable among the
Partners.  Notwithstanding the foregoing, in no event shall any Partner be
allocated ordinary income hereunder in excess of the amount of gain allocated to
such Partner under this Article 5.


(k)          Curative Allocations.


(i)           The “Basic Regulatory Allocations” consist of allocations pursuant
to Sections 5.5(a), 5.5(d), and 5.5(g) hereof.  Notwithstanding any other
provision of this Agreement other than those provisions relating to the
Regulatory Allocations, the Basic Regulatory Allocations shall be taken into
account in allocating items of income, gain, loss, and deduction among the
Partners so that, to the extent possible, the net amount of such allocations of
other items and the Basic Regulatory Allocations to each Partner shall be equal
to the net amount that would have been allocated to each such Partner if the
Basic Regulatory Allocations had not occurred.  For purposes of applying the
foregoing sentence, allocations pursuant to this Section 5.5(k)(i) shall only be
made with respect to allocations pursuant to Section 5.5(g) hereof to the extent
the General Partner reasonably determines that such allocation will otherwise be
inconsistent with the economic agreement among the parties to this Agreement.

 
15

--------------------------------------------------------------------------------

 

(ii)           The “Nonrecourse Regulatory Allocations” consist of all
allocations pursuant to Section 5.5(b) and 5.5(e) hereof.  Notwithstanding any
other provision of this Agreement other than those provisions relating to the
Regulatory Allocations, the Nonrecourse Regulatory Allocations shall be taken
into account in allocating items of income, gain, loss, and deduction among the
Partners so that, to the extent possible, the net amount of such allocations of
other items and the Nonrecourse Regulatory Allocations to each Partner shall be
equal to the net amount that would have been allocated to each such Partner if
the Nonrecourse Regulatory Allocations had not occurred.  For purposes of
applying the foregoing sentence (A) no allocations pursuant to this Section
5.5(k)(ii) shall be made prior to the fiscal year or other period during which
there is a net decrease in Partnership Minimum Gain, and then only to the extent
necessary to avoid any potential economic distortions caused by such net
decrease in Partnership Minimum Gain, and (B) allocations pursuant to this
Section 5.5(k)(ii) shall be deferred with respect to allocations pursuant to
Section 5.5(e) hereof to the extent the General Partner reasonably determines
that such allocations are likely to be offset by subsequent allocations pursuant
to Section 5.5(b) hereof.


(iii)          The “Partner Nonrecourse Regulatory Allocations” consist of all
allocations pursuant to Sections 5.5(c) and 5.5(f) hereof.  Notwithstanding any
other provision of this Agreement other than those provisions relating to the
Regulatory Allocations, the Partner Nonrecourse Regulatory Allocations shall be
taken into account in allocating items of income, gain, loss, and deduction
among the Partners so that, to the extent possible, the net amount of such
allocations of other items and the Partner Nonrecourse Regulatory Allocations to
each Partner shall be equal to the net amount that would have been allocated to
each such Partner if the Partner Nonrecourse Regulatory Allocations had not
occurred.  For purposes of applying the foregoing sentence (A) no allocations
pursuant to this Section 5.5(k)(iii) shall be made with respect to allocations
pursuant to Section 5.5(f) relating to a particular Partner Nonrecourse Debt
prior to the fiscal year or other period during which there is a net decrease in
Partner Minimum Gain attributable to such Partner Nonrecourse Debt, and then
only to the extent necessary to avoid any potential economic distortions caused
by such net decrease in Partner Minimum Gain, and (B) allocations pursuant to
this Section 5.5(k)(iii) shall be deferred with respect to allocations pursuant
to Section 5.5(f) hereof relating to particular Partner Nonrecourse Debt to the
extent the General Partner reasonably determines that such allocations are
likely to be offset by subsequent allocations pursuant to Section 5.5(c) hereof.


(iv)         The General Partner shall have reasonable discretion, with respect
to each fiscal year or other period, to (A) apply the provisions of Sections
5.5(k)(i), 5.5(k)(ii), and 5.5(k)(iii) hereof in whatever order is likely to
minimize the economic distortions that might otherwise result from the
Regulatory Allocations, and (B) divide all allocations pursuant to Sections
5.5(k)(i), 5.5(k)(ii), and 5.5(k)(iii) hereof among the Partners in a manner
that is likely to minimize such economic distortions.


(l)          Allocation of Income from Promote Termination.  To the extent
Comanche and Fairland receive any distributions under Section 6.2(c) as a result
of any return of capital deemed to have been contributed under Section 9.9(a) as
a result of the termination of the Promote, a like amount of income shall be
allocated to Comanche and Fairlane.


Section 5.6.          Tax Allocations: Code Section 704(c).


(a)          In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value.


(b)         In accordance with the requirements of Section 1.704-1(b)(4)(i) of
the Regulations, in the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to the definition in this Agreement of Gross Asset Value,
subsequent allocations of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder with respect
to property contributed to the Partnership.

 
16

--------------------------------------------------------------------------------

 

(c)         Any elections or other decisions relating to such allocations shall
be made by the General Partner in any manner that reasonably reflects the
purpose and intention of this Agreement.  Allocations pursuant to this Section
5.6 are solely for purposes of federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Partner’s Capital
Account or share of Profits, Losses, other items or distributions pursuant to
any provision of this Agreement.


Section 5.7.          Other Allocation Rules.


(a)         For purposes of determining the Profits, Losses, or any other item
allocable to any period (including periods before and after the admission of a
new Partner), Profits, Losses, and any such other item shall be determined on a
daily, monthly, or other basis, as determined and allocated by the General
Partner using any permissible method under Section 706 of the Code and the
Regulations thereunder.


(b)         For federal income tax purposes, every item of income, gain, loss,
and deduction shall be allocated among the Partners in accordance with the
allocations under Sections 5.2, 5.3, 5.4, 5.5 and 5.6.


(c)         The Partners agree that their interest in Partnership profits for
purposes of allocating excess nonrecourse liabilities pursuant to Section
1.752-3(a)(3) of the Regulations shall equal their respective Percentage
Interests.


(d)         It is intended that the allocations in Sections 5.2, 5.3, 5.4, 5.5
and 5.6 effect an allocation for federal income tax purposes consistent with
Section 704 of the Code and comply with any limitations or restrictions therein.


ARTICLE 6         DISTRIBUTION OF CASH FLOW; CONSTRUCTION PERIOD PAYMENT


Section 6.1.          Distribution of Cash Flow.


Subject to Section 10.2(b) hereof, the Cash Flow of the Partnership shall be
distributed to the Partners monthly in the following order of priority:


(a)         Preferred Return.  First, to the Partners in the ratio of their
relative Preferred Return Accounts until each Partner’s Preferred Return Account
has been reduced to zero; and


(b)         Percentage Distributions.  Thereafter, prior to any termination of
the Promote under Section 9.9, (i) fifty percent (50%) to the Equity Partners in
the ratio of their respective Contribution Accounts and (ii) fifty percent (50%)
to the Cirrus Limited Partners in the respective applicable Promote Percentages
set forth in Exhibit E.  After the termination of the Promote under Section 9.9,
the remainder of Cash Flow shall be distributed to the Equity Partners in the
ratio of their respective Contribution Accounts.


Section 6.2.          Distribution of Capital Proceeds.


The Capital Proceeds of the Partnership shall be applied first to retirement of
the Construction Loan until the Construction Loan has been repaid in
full.  Thereafter, and subject to Section 10.2(b), the Capital Proceeds of the
Partnership shall be distributed to the Partners as soon as practicable after
such sale or refinancing in the following order of priority:


(a)         Preferred Return.  First, to the Partners in the ratio of their
relative Preferred Return Accounts until each Partner’s Preferred Return Account
has been reduced to zero;


(b)         Return of Capital Distributions.  Next, to the Partners in the ratio
of their respective Contribution Accounts until each Partner’s Contribution
Account has been reduced to zero; and


(c)         Percentage Distributions.  Thereafter, prior to any termination of
the Promote under Section 9.9 (i) fifty percent (50%) to the Equity Partners in
the ratio of their respective Contribution Accounts, above and (ii) fifty
percent (50%) to the Cirrus Limited Partners in the ratio of their respective
applicable Promote Percentages set forth in Exhibit E.  After the termination of
the Promote under Section 9.9, the remainder of such Capital Proceeds shall be
distributed to the Equity Partners in the ratio of their respective Contribution
Accounts.

 
17

--------------------------------------------------------------------------------

 

Section 6.3.          Withheld Amounts.


Notwithstanding any other provision of this Article 6 to the contrary, each
Partner hereby authorizes the Partnership to withhold and to pay over, or
otherwise pay, any withholding or other taxes payable by the Partnership with
respect to the Partner as a result of the Partner’s participation in the
Partnership.  If and to the extent that the Partnership shall be required to
withhold or pay any such taxes, such Partner shall be deemed for all purposes of
this Agreement to have received a payment from the Partnership as of the time
such withholding or tax is paid, which payment shall be deemed to be a
distribution with respect to such Partner’s Partnership Interest to the extent
that the Partner (or any successor to such Partner’s Partnership Interest) is
then entitled to receive a distribution.  To the extent that the aggregate
amount of such payments to a Partner for any period exceeds the distributions to
which such Partner is entitled for such period, the amount of such excess shall
be considered a loan from the Partnership to such Partner.  Such loan shall be a
demand loan, and repayment may be made in the sole discretion of the General
Partner out of distributions to which such Partner would otherwise be
subsequently entitled.  Any withholdings authorized by this Section 6.3 shall be
made at the maximum applicable statutory rate under the applicable tax law
unless the General Partner shall have received an opinion of counsel or other
evidence satisfactory to the General Partner to the effect that a lower rate is
applicable, or that no withholding is applicable.


ARTICLE 7        CONTROL AND MANAGEMENT


Section 7.1.          General.


The General Partner shall have full, exclusive and complete discretion in the
management and control of the affairs of the Partnership and shall make all
decisions affecting the Partnership’s affairs to the extent permitted in
accordance with Sections 7.2 and 7.3 hereof.


Section 7.2.          Overall Authority.


Subject to any limitations expressly set forth in this Agreement, including
without limitation Section 7.3 hereof, the General Partner shall perform or
cause to be performed, at the Partnership’s expense, management of the assets
and business operations of the Partnership, and is expressly authorized on
behalf of the Partnership to:


(a)         Perform and carry out the business and purpose of the Partnership
and the duties delegated the General Partner in accordance with the terms of
this Agreement;


(b)         Maintain all necessary Partnership books and records; commence
litigation or defense of the same; settle any litigation involving the
Partnership; and establish bank accounts as provided in Section 11.6 in which
all Partnership funds shall be deposited and from which payments shall be made;


(c)         Procure and maintain with responsible companies such insurance as
may be available in such amounts and covering such risks as are deemed
appropriate by the General Partner;


(d)         Execute and deliver, on behalf of and in the name of the
Partnership, contracts, agreements and other documents, including, without
limitation, agreements with Partners or third parties providing for the
management of the Partnership’s business;


(e)         Coordinate all accounting and clerical functions of the Partnership
and employ such accountants, lawyers, engineers and other management or service
personnel as may from time to time be required to carry on the business of the
Partnership;

 
18

--------------------------------------------------------------------------------

 

(f)          File tax returns and make any and all elections on behalf of the
Partnership as provided under the Code, including, without limitation, any
election to adjust the basis of its assets pursuant to Sections 754, 734(b) and
743(b) of the Code;


(g)         Do such acts, undertake such proceedings and exercise such rights
and privileges specifically to (i) obtain an assignment of and assume all
obligations under the contract to acquire the Land, (ii) acquire the Land, (iii)
fulfill all obligations and execute all transactions contemplated by the
contract to acquire the Land, (iv) construct the Improvements, and (v) otherwise
develop and operate the Property as contemplated per the Development Budget
including expending the amounts per such budget, and contracting with such
architects, engineers and other consultants as the General Partner may determine
to be necessary or desirable;


(h)         Cause the Partnership to obtain the Construction Loan from the
Construction Lender on such terms as the General Partner shall deem advisable in
its discretion and a Majority Approval shall have approved, and to extend or
renew the Construction Loan, or enter into a new loan to refinance the
Construction Loan at any time after the date which is six (6) months from the
original maturity of the Construction Loan or any extended maturity date through
which the Construction Loan is actually extended, on such terms as the General
Partner shall deem advisable in its discretion provided that such terms are
reasonable, market based terms;


(i)          Provided CGI approves the Construction Loan, execute any and all
documents necessary in the discretion of the General Partner to consummate the
Construction Loan including, but not limited to, a First Deed of Trust,
Assignment of Rents and other collateral documents requested by the Construction
Lender;


(j)          Creating operating or capital budgets which provide for
expenditures which are or will be fully reimbursable under leases covering the
Improvements or which will not exceed $50,000.00 in the aggregate in any
calendar year (the “Threshold Amount”) in excess of the amounts reimbursable
under leases covering the Improvements;


(k)         The establishment of reserves up to fifteen cents ($.15) per
rentable square foot of the Improvements in excess of those provided under any
applicable budget;


(l)          Execute change orders or other amendments to the agreement with the
partnership architect or the Construction Contract as may be determined by the
General Partner to be appropriate in the course of completion of the
Improvements provided that, any amendments which increase or decrease the area
of the building constituting a part of the Improvements by 1,000 square feet or
more, change the number or function of rooms within the building, change the
General Contractor or make any change that would require the consent of the
Landlord under the Ground Lease must be approved in writing by CGI in its
capacity as a Limited Partner hereunder;


(m)        Any changes in leases not limited under Section 7.3(n);


(n)         Cause the Partnership to incur expenses and related indebtedness in
the ordinary course of business of operating the Property, including as set
forth in the Development Budget, and including any and all extensions,
modifications or renewals of any such indebtedness; and


(o)         Do such acts, undertake such proceedings and exercise such rights
and privileges not specifically mentioned herein as the General Partner may deem
necessary to conduct the ordinary and customary operations of the Partnership.


Upon request of the General Partner, CGI will execute such consents, as a
Limited Partner, as may be required in order for the General Partner to extend
or renew the Construction Loan or enter into any new loan to refinance the
Construction Loan within the scope of the General Partner’s authority under
Section 7.2(h).

 
19

--------------------------------------------------------------------------------

 

Section 7.3.          Limitations.


Notwithstanding the generality of the foregoing Section 7.1 and Section 7.2, the
General Partner shall not be empowered, without the Majority Approval of the
Partners, including to undertake any of the following (each of which shall
constitute a Major Decision”):


(a)         the sale or disposition of all or substantially all of the Property,
the merger or consolidation of the Partnership with any other entity or the
liquidation or dissolution of the Partnership;


(b)         termination or amendment of the Ground Lease;


(c)         issuance or sale of additional Partnership Interests or admission of
a new partner in the Partnership other than in accordance with the procedures
set forth in Article 9 of this Agreement;


(d)         the filing of any petition in bankruptcy or reorganization or
instituting any other type of bankruptcy, reorganization or insolvency
proceeding with respect to the Partnership, consenting to the institution of
involuntary bankruptcy, reorganization or insolvency proceedings with respect to
the Partnership, the admission in writing by the Partnership of its inability to
pay its debts generally as they become due or the making by the Partnership of a
general assignment for the benefit of its creditors;


(e)         creating any operating or capital budgets which provide for
expenditures in any calendar year in excess of the Threshold Amount, if
expenditures in excess of the Threshold Amount are not fully reimbursable under
leases covering the Improvements;


(f)          approval of any operating expenditures or capital expenditures not
provided for in the applicable operating or capital budget and which are not
fully reimbursable under leases covering the Improvements;


(g)         establishment of reserves in excess of fifteen cents ($.15) per
rentable square foot of the Improvements beyond those provided for in the
applicable budgets, unless required by any lender;


(h)         execution of all leases demising all or part of the Improvements
and/or material amendments thereof;


(i)          execution of a guaranty, pledge (including a negative pledge) or
lien by the Partnership in favor of  any other entity;


(j)          acceptance of contributions other than cash;


(k)         dissolution of the Partnership;


(l)           making of loans of Partnership funds;


(m)        any expansion, material alteration of or demolition of all or any
material portion of the Improvements;


(n)         change the use of the Property or any changes in the Management
Agreement or any change in a lease which would reduce the term or reduce the
rent or other sums payable under such lease or release any party liable under
such lease;


(o)         take and hold all property of the Partnership in the name of the
Partnership, including, without limitation, the execution and delivery of the
Ground Lease, and to lease the Property to re-release, modify, extend or renew
the lease, or enter into a new lease, or


(p)         any amendments to the Construction Contract which would increase or
decrease the area of the building constituting part of the Improvements by 1,000
square feet or more, change the number or function of rooms within the building,
change the General Contractor or make any changes that would require the consent
of the Landlord under the Ground Lease.

 
20

--------------------------------------------------------------------------------

 

Section 7.4.          Tax Matters Partner.


Subject to the provisions hereof, the General Partner is designated the Tax
Matters Partner (as defined in Section 6231(a)(7) of the Code), and is
authorized and required to represent the Partnership, at the Partnership’s
expense, in connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith.  Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably requested by the General
Partner to conduct such proceedings.  Any Partner other than the General Partner
who wishes to participate in such administrative proceedings at the Partnership
level may do so, but any expenses incurred by such Partner in connection
therewith shall not be deemed a Partnership expense, but shall be paid by such
Partner.


Section 7.5.          Construction of the Improvements.


(a)         The Partnership will enter into a general contractor agreement
(“Construction Contract”) with the General Contractor to construct the
Improvements.  The terms of the Construction Contract shall be subject to the
approval of the Construction Lender and the written approval of CGI; and


(b)         Except for the liability of Comanche and Fairlane for Cost Overruns,
neither the General Partner nor the Limited Partners shall be responsible for
any damages to the Partnership resulting from any breach of the Construction
Contract by the General Contractor, including, but not limited to, any failure
to construct the Property on the time schedule or in accordance with the plans
and specifications set forth in the Construction Contract.  The terms of this
Section 7.5(b) shall not affect the liability of Comanche and Fairlane with
respect to Cost Overruns.


Section 7.6.          Insurance Program.


At least one month prior to the date that a final Certificate of Occupancy from
the applicable authorities is received for any of the Property for the remainder
of that calendar year and on or before December 1 of each subsequent calendar
year, the General Partner shall update (including any proposed revisions) the
Insurance Program for the Partnership and the Property for the following
calendar year.  “Insurance Program” means the program for insurance as is
customary for a facility of the type and location of the Improvements, as
determined by the General Partner in its discretion, and to the extent not
otherwise covered by umbrella coverage of Affiliate of the General Partner or by
coverage required by the tenant or tenants in the Improvements.


Section 7.7.          Liability and Indemnification of General Partner.


(a)         Except as otherwise provided in this Partnership Agreement, neither
the General Partner nor any of its owners, directors, managers, officers,
employees or agents will be liable to the Partnership for losses sustained or
liabilities incurred as a result of any act or omission if (i) the General
Partner or such person acted in good faith and in a manner it reasonably
believed to be in the best interests of the Partnership, and (ii) its conduct
did not constitute gross negligence or willful or intentional misconduct; and


(b)         Except as otherwise provided in this Partnership Agreement, the
General Partner and the owners, directors, managers, officers, employees and
agents of the General Partner (each, an “Indemnified Party”) shall, to the
extent permitted by law, be indemnified and held harmless by the Partnership
from and against any and all losses, claims, damages, liabilities, expenses
(including legal fees), judgments, fines, settlements and other amounts incurred
by such person by reason of its status as the General Partner or, if a person
other than the General Partner, as a result of actions taken by the person in
furtherance of the General Partner’s duties as set forth herein, if (i) the
conduct of the Indemnified Party did not constitute gross negligence or willful
or intentional misconduct, (ii) the Indemnified Party acted in good faith, (iii)
the Indemnified Party reasonably believed that its actions were in the
Partnership’s best interests, and (iv) in the case of a criminal proceeding,
such Indemnified Party had no reasonable cause to believe his or its conduct was
unlawful.

 
21

--------------------------------------------------------------------------------

 

Section 7.8.          Conflicts of Interest.


(a)         Outside Activities; Conflicts of Interest.  The General Partner or
any Affiliate thereof and any owner, director, manager, officer, employee, agent
or representative of the General Partner or any Affiliate thereof shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership; provided that (i) neither
the General Partner nor any Affiliate may engage in any activities contrary to
Section 5.2(b) of the Principal Sublease, (ii) the General Partner shall act in
the best interests of the Partnership and (iii) the General Partner shall not
enter into any transactions with itself or with any Affiliates without the prior
written consent of CGI.  Neither the Partnership nor any of the Partners shall
have any rights by virtue of this Agreement or the partnership relationship
created hereby in any business ventures of the General Partner, any Affiliate
thereof, or any owner, director, manager, officer, employee, agent or
representative of either the General Partner or any Affiliate thereof.


(b)         Resolution of Conflicts of Interest.  Unless otherwise expressly
provided in this Agreement or any other agreement contemplated herein, whenever
a conflict of interest exists or arises between the General Partner or any of
its Affiliates, on the one hand, and the Partnership or any Limited Partner, on
the other hand, any action taken by the General Partner, in the absence of bad
faith by the General Partner, shall not constitute a breach of this Agreement or
any other agreement contemplated herein or a breach of any standard of care or
duty imposed herein or therein or under the Act or any other applicable law,
rule, or regulation.


Section 7.9.          Change of Control.  In the event of the occurrence of a
CGI Change of Control Event or Cirrus Change of Control Event, the following
provisions shall apply:


(a)         If a CGI Change of Control occurs, then CGI must disclose the
valuation of the Property in connection with such transaction (the “Transaction
Value”) by written notice (the “CGI Change of Control Valuation Notice”) to the
Cirrus Representative at least thirty (30) days prior the closing of such
transaction.  The Cirrus Partners shall then have the right to elect to require
that CGI purchase the Partnership Interests of all of the Cirrus Partners by
delivery of written notice (the “Cirrus Election Notice”) of such election from
the Cirrus Representative to CGI within ten (10) days after the receipt by the
Cirrus Representative of the CGI Change of Control Valuation Notice.  The Cirrus
Partners shall have the right to sell their Partnership Interests either
(i) based solely on the Transaction Value or (ii) based on the higher of the
Transaction Value or the Property Value determined in accordance with Section
7.9(f).  The Cirrus Representatives shall designate in the Election Notice
either (i) or (ii) of the preceding sentence as the basis for determining the
purchase of their Partnership Interests.  If the Cirrus Partners select clause
(ii) under the preceding sentence, then the Property Value shall be determined
under Section 7.9(f).  In the event the Cirrus Partners elect to sell their
Partnership Interests to CGI, the purchase of the Partnership Interests of the
Cirrus Partners shall be equal to the amount the Cirrus Partners would receive
if the Property had been sold for a cash amount equal to the Transaction Value
or the Property Value (as may be applicable) and the proceeds distributed in
accordance with Section 6.2, net of the respective shares of any then existing
Cost Overruns to be borne by the Cirrus Limited Partners.  The closing of the
sale of the Partnership Interests of the Cirrus Partners shall occur
simultaneously with the closing of the transaction giving rise to the CGI Change
of Control, subject to any delays which may result from determining the Property
Value under the terms of Section 7.9(f).


(b)         In the event of the occurrence of a Cirrus Change of Control, then
CGI will have the right to purchase the Partnership Interests of all of the
Cirrus Partners, provided that CGI elects to do so by written notice (the “CGI
Election Notice”) to the Cirrus Representative delivered within ten (10) days
after receipt by CGI of written notice of the Cirrus Change of Control from the
Cirrus Representative.  In the event CGI elects to purchase the Partnership
Interests of the Cirrus Partners, the valuation of such Partnership Interests
shall be based on the Property Value determined under the terms of Section
7.9(f).  The purchase price of such Partnership Interests shall be equal to the
amount the Cirrus Partners would receive if the Property had been sold for a
cash amount equal to the Property Value so determined and the proceeds
distributed in accordance with Section 6.2, net of the respective shares of any
existing Cost Overruns to be borne by the Cirrus Limited Partners.

 
22

--------------------------------------------------------------------------------

 

(c)         In the event the Partnership Interests of the Cirrus Partners are to
be purchased under the terms of this Section 7.9, the closing of such sale shall
occur in the offices of the Partnership (i) in the case of any sale resulting
from a CGI Change of Control, simultaneously with the closing of the transaction
giving rise to the CGI Change of Control, or on the date specified by the Cirrus
Representative at least ten (10) days in advance thereof in the event the
determination of the Purchase Price of such Partnership Interests is determined
under Section 7.9(f) and the Property Value is not available on the date of the
closing of such transaction, or (ii) in the case of a Cirrus Change of Control,
then on or before thirty (30) days following the receipt by CGI and the Cirrus
Representatives of the determination of the Property Value.


(d)         At any closing of the sale of the Partnership Interests of the
Cirrus Partners, CGI shall cause all of the Cirrus Partners and/or their
Affiliates to be released from any and all guaranties of obligations of the
Partnership and/or indemnities executed in favor of any of the Partnership’s
lenders.  Further, in the event the sale of such Partnership Interests arises as
a result of the occurrence of a CGI Change of Control Event, Comanche and
Fairlane shall be released as of such date of closing from any and all
obligations thereafter to make any contribution or payment as a result of any
Cost Overruns which were not payable as of the closing.  However, if the sale of
such Partnership Interests by the Cirrus Partners results from the occurrence of
a Cirrus Change of Control Event, then Comanche and Fairlane will retain their
obligation to pay to the Partnership their respective shares of Controllable
Overruns for a period of one hundred eighty (180) days following the date of the
issuance of the Certificate of Occupancy.


(e)         At any closing under this Section, the Cirrus Partners and CGI shall
execute such instruments and documents in form and substance reasonably
satisfactory to the other as may be necessary or appropriate to transfer the
Partnership Interests subject to such transaction and take such other action as
may be required to transfer such Partnership Interests free and clear of all
liens, security interests, claims and encumbrances, against receipt by the
seller Partner, in immediately available funds, of the consideration determined
in accordance with this Section 7.9.  All funds required to be paid at closing
shall be in immediately available funds.  Nothing in this Section shall require
that the Cirrus Partners take any action in the event of a CGI Change of Control
and nothing in this Section shall require that CGI take any action in the event
of the occurrence of a Cirrus Change of Control.  However, time shall be of the
essence for both the Cirrus Partners and CGI in exercising their rights under
this Section.  If the Cirrus Election Notice is not delivered within the ten
(10) day period provided in Section 7.9(a), or the CGI Election Notice is not
delivered within the ten (10) day period provided under Section 7.9(b), then the
right to purchase the Partnership Interests provided under those sections shall
be deemed irrevocably waived as to the circumstances or events that gave rise to
such purchase right.  However, such purchase rights may arise again in the
future in the event of a further CGI Change of Control or further Cirrus Change
of Control, respectively.


(f)          For the period of ten (10) days following the delivery of the
Election Notice by the Cirrus Representative or delivery of CGI Election Notice,
as the case may be, CGI and the Cirrus Representative shall endeavor in good
faith to agree upon a value of the Property.  If the Cirrus Representative and
CGI are able to agree upon such value within such ten (10) day period, then such
agreed upon value shall be the purchase price determined under this Section
7.9(f).


(i)              In the event the Cirrus Representative and CGI do not agree
upon the value of the Property for any reason within the ten (10) day period
provided in Section 7.9(f), above, then the Cirrus Representative shall within
thirty (30) days obtain an appraisal of the Property from an MAI appraiser
selected by the Cirrus Representative, who is familiar with acute care hospital,
inpatient rehabilitation hospital, long term acute care hospital and other
specialty hospital property values in the Southeastern United States.  Upon
receipt of such appraisal, the Cirrus Representative shall provide a copy of the
same to CGI.  If CGI is in agreement with the value of the Property as
determined in such appraisal, then such appraised value shall be the Property
Value for purposes of this Section 7.9(f).  In the event CGI does not agree with
the value of the Property as determined in such appraisal or in the event the
Cirrus Representative does not provide an appraisal within the thirty (30) day
period provided, CGI shall have a period of thirty (30) days following receipt
of the appraisal from the Cirrus Representatives [or within thirty (30) days
following the period provided for the Cirrus Representative to obtain an
appraisal in the event no such appraisal is obtained] in which to obtain a
second appraisal from an MAI appraiser selected by CGI who is familiar with
acute care hospital, inpatient rehabilitation hospital, long term acute care
hospital and other specialty hospital property values in the Southeastern United
States.  If either the Cirrus Representative or CGI fails to designate their
respective appraisers within the period provided, then the valuation of the
Property will be determined solely by the appraisal obtained within the required
period.  In the event neither the Cirrus Representative nor CGI obtains
appraisals, then the Election Notice pursuant to which such appraisals were to
have been obtained shall be rendered void.

 
23

--------------------------------------------------------------------------------

 

(ii)             If the two appraisals agree upon the value of the Property,
then such agreed upon value shall be the Property Value for purposes of this
Section 7.9(f).  In the event the difference between the two appraisals does not
exceed five percent (5%) of the lower value of the two appraised values, then
the Property Value will be the average of the two values determined in such
appraisals.  In the event the difference between the two appraisals is more than
five percent (5%) of the lower value, a third MAI appraiser who is familiar with
acute care hospital, inpatient rehabilitation hospital, long term acute care
hospital and other specialty hospital property values in the Southeastern United
States shall be selected by the Cirrus Representative and CGI jointly to
appraise the Property.  In the event the Cirrus Representative and CGI are
unable to agree upon the third MAI appraiser, then an independent third
appraiser who is familiar with acute care hospital, inpatient rehabilitation
hospital, long term acute care hospital and other specialty hospital property
values in the Southeastern United States shall be selected by the Atlanta office
of the American Arbitration Association. Upon receipt of the third appraisal,
the Cirrus Representative and CGI shall both be provided copies.  If two of the
appraisals establish the same appraised value for the Property, then the value
established in such two appraisals will be the Property Value for purposes of
this Section 7.9(f).  If no two appraisals establish the same value, then the
Property Value will be the average of the two appraised values that are the
closest to each other, with the third appraised value not being taken into
account.  For purposes of the appraisals to be obtained in this Section 7.9(f),
each appraisal shall presume a lease term equal to the period between the date
of the appraisal and the remainder of an eighty (80) year term for the Ground
Lease commencing on the commencement date of the Ground Lease.


(iii)            Each appraiser shall independently and confidentially conduct
the required appraisal.  CGI shall pay the cost of the appraiser obtained by CGI
and the Cirrus Representative shall pay the cost of the appraiser obtained by
the Cirrus Representative.  The Cirrus Representative and CGI shall split the
cost of designating the third appraiser and the cost of the third appraisal in
preparation of its appraisal.


Section 7.10.        Appointment of Cirrus Representative.


(a)         Each of the Cirrus Partners irrevocably constitutes and appoints
Jason K. Dodd (the “Cirrus Representative”) as such Person’s true and lawful
attorney-in-fact and agent and authorizes him acting for such Cirrus Partner and
in such Cirrus Partner’s name, place and stead, in any and all capacities to:


(i)              deliver all notices required to be delivered by the Cirrus
Partners under Section 7.9 of this Agreement; and
 
(ii)             receive all notices required to be delivered to the Cirrus
Partners under Section 7.9 of this Agreement.
 
(b)         Each Cirrus Partner agrees that CGI shall be entitled to rely on any
action taken by the Cirrus Representative, on behalf of the Cirrus Partners,
pursuant to Section 7.9 (each, an “Authorized Action”), and that each Authorized
Action shall be binding on each Cirrus Partner as fully as if such Cirrus
Partner had taken such Authorized Action.


(c)         In order for the Cirrus Partners to replace the Cirrus
Representative, the Cirrus Partners must submit to CGI a Certificate of
Appointment, executed by Persons holding, individually or collectively, a
majority of the Partnership Interests owned collectively by the Cirrus Partners
and the new Cirrus Representative, which shall:  (a) specifically express the
Cirrus Partners’ intent to remove the Cirrus Representative and (b) name the new
Cirrus Representative, who must also be a Cirrus Partner.  CGI may rely on any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, that the
CGI in good faith believes to be genuine, to have been signed or presented by
the person or parties purporting to sign the same and to conform to the
provisions of this Agreement.

 
24

--------------------------------------------------------------------------------

 

Section 7.11.        Removal of General Partner.
 
(a)         The General Partner may be removed by CGI for “cause,” as this term
is defined in this Section.  In the event of the occurrence of cause, CGI shall
have the right to remove the General Partner during a period of sixty (60) days
following the date on which CGI obtains actual notice of the existence of such
cause.  In the event CGI elects to remove the General Partner, then CGI shall
appoint a new General Partner which shall be admitted into the Partnership as
General Partner and the existing General Partner shall be removed as a Partner
with the Percentage Interest of the General Partner being transferred to
Comanche and Fairlane in equal portions.  In the event of any contest as to the
existence of cause under the provisions of Section 7.11(c), the exercise of the
right to remove the General Partner will be deferred under the period of sixty
(60) days following the determination of the existence of cause.  In the event
CGI does not act within the applicable sixty (60) day period herein provided,
then any right to remove the General Partner with respect to such event or
circumstance constituting cause shall be deemed irrevocably waived.


(b)         For purposes of this Section 3.05, the term “cause” means (i)
willful misconduct, breach of fiduciary duty, fraud, misappropriation of
Partnership funds or property, or gross negligence of the General Partner which
results in a material loss to the Partnership, (ii) the death or permanent
disability of both of Hutchison and Dodd or the cessation of both Hutchison Dodd
to be involved in the business and affairs of the General Partner, or
(iii) breach of this Agreement by the General Partner that is not cured within
the time provided in Section 7.11(d).


(c)         In the event CGI asserts cause for removal of the General Partner
(i) under clause (i) of Section 7.11(b), (ii) any asserted disability of
Hutchison and/or Dodd, or (iii) clause (iii) of Section 7.11(b) with respect to
non-monetary defaults, the General Partner may request that the existence of
such cause be determined by arbitration.  In the event the General Partner
desires to refer any asserted cause to arbitration, the General Partner shall
provide notice of such request to CGI within ten (10) days after the date of
receipt of the notice from CGI of asserted cause.  In the event the General
Partner and CGI are unable to agree upon a single arbitrator acceptable to all
parties within ten (10) days after a demand for arbitration is received from the
General Partner, then such arbitrator shall be selected by the American
Arbitration Association or (if the American Arbitration Association fails to
select such arbitrator within ten (10) days after any party’s request for it to
do so) any court in Dallas County, Texas, having jurisdiction over the
matter.  After selection of the arbitrator, the matter shall be arbitrated under
the rules of the American Arbitration Association.  The place of the arbitration
shall be Dallas, Dallas County, Texas.  The cost of the arbitrator shall be
borne by the General Partner if it is determined that cause for removal exists
and, otherwise, by CGI.


(d)         In the event CGI has asserted a breach of this Agreement by the
General Partner, no “cause” shall exist unless, in the case of the failure to
make any monetary payment, the General Partner fails to make such monetary
payment within ten (10) days after the receipt of written notice of default from
CGI and, in the case of any non-monetary obligation, the General Partner fails
to cure such default within thirty (30) days following the receipt of written
notice from CGI [provided that, in the case of any non-monetary obligation which
cannot reasonably be cured thirty (30) days, then such thirty (30) day period
shall be extended for such additional period as may be reasonably required in
order to cure the default in such non-monetary obligation so long as the General
Partner acts reasonably in commencing and pursuing the cure of such
default].  In the event the General Partner disputes the existence of such
default under Section 7.11(c), the cure period in this Section 7.11(d) shall not
commence until the existence of such default is determined in a final
arbitration award determined pursuant to Section 7.11(c).

 
25

--------------------------------------------------------------------------------

 

ARTICLE 8         RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


Section 8.1.          Limited Liability.


Except for any personal guaranties which any Limited Partner may enter into with
respect to any loan to the Partnership, the Limited Partners shall not have any
personal liability whatsoever, whether to the Partnership, the General Partner
or any creditor of the Partnership, for any of the debts of the Partnership or
any of the losses thereof beyond its Capital Contributions to the
Partnership.  The terms of this Section 8.1 shall not affect the liability of
Comanche and Fairlane with respect to Cost Overruns.


Section 8.2.          No Management Rights.


The Limited Partners, as such, shall not take part in the management of the
Partnership or transact any business for or on behalf of the Partnership.  All
management responsibility is vested in the General Partner.


Section 8.3.          No Authority to Bind Partnership.


The Limited Partners shall not have the power or authority to sign for or to
bind the Partnership.  All authority to act on behalf of the Partnership is
vested in the General Partner.


Section 8.4.          Meetings; Voting Procedure Notice.


The General Partner may at any time call a meeting, or for a vote without a
meeting, of the Limited Partners, and shall call for such meeting or vote and
give written notice thereof within ten days following receipt of a written
request therefore by Limited Partners holding at least 10% of the Percentage
Interests.  The General Partner shall furnish written notice of any such meeting
or vote to the Partners of record as of the date of sending the notice to the
Notice Address for each such Partner, which notice shall include the purpose or
requested purpose of meeting or vote.  Such meeting or vote shall be held not
less than five or more than 60 days following furnishing of the notice, unless
all Limited Partners consent in writing to waive notice.  Expenses of the
meeting or vote and all notices thereof shall be borne by the Partnership.  If a
meeting is to be held, such meeting shall be held at the principal office of the
Partnership or at such other place as may be designated by the General Partner
in the notice of any such meeting.


Section 8.5.          Manner of Voting.


Partners shall vote based on their respective Percentage Interests (i) at a
meeting, in person, by written proxy or by a signed writing directing the manner
in which it desires that its vote be cast or (ii) without a meeting, by a signed
writing directing the manner in which it desires that its vote be cast, which
writing, in each case, must be received by the General Partner prior to or on
the date upon which the votes of the Limited Partners are to be counted.  Only
the votes of Limited Partners of record as of the date of such meeting or vote
shall be counted.  For the purpose of determining the Partners entitled to vote
on, or to vote at, any meeting of the Partners or any adjournment thereof, the
General Partner or the Limited Partner requesting such meeting may fix, in
advance, a date as the record date for any such determination.  Such date shall
not be more than 30 days nor less than 10 days before any such meeting.


Section 8.6.          Action Without Meeting.


Any action that may be taken by the Partners may be taken without a meeting if a
consent in writing setting forth the action so taken is signed by the Partners.


Section 8.7.          Meetings by Teleconference.


Meetings may be held by means of telephone conference, video conference or
similar communications equipment by means of which all Persons participating in
the meeting can hear each other.  Participation in such a meeting shall
constitute presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 
26

--------------------------------------------------------------------------------

 

ARTICLE 9        TRANSFERS OF INTEREST OF PARTNERS


Section 9.1.          General Prohibition.


No Partner shall make or suffer any transfer, assignment, encumbrance, or pledge
(a “Transfer”) of all or any part of its Partnership Interest, whether now owned
or hereafter acquired, except in accordance with the terms of this Partnership
Agreement or upon death or disability, and any purported Transfer not made in
compliance with this Partnership Agreement shall be void and of no force and
effect.


Section 9.2.          Transfer by General Partner.


The General Partner may not Transfer any or all of its Partnership Interest,
whether now owned or hereafter acquired, without a prior Majority Approval and
without any required consent of Construction Lender.  Notwithstanding the
foregoing, the Majority Approval shall not be required in the event of a
Transfer by the General Partner of all of its Partnership Interest to an
Affiliate of the General Partner.


Section 9.3.          Transfer by Limited Partner.


No person shall make or suffer any Transfer of all or any part of a Limited
Partner Partnership Interest, whether now owned or hereafter acquired, except
with the prior written consent of the General Partner and CGI or as a result of
death, disability, or divorce (to the extent the spouse of the person who owns
such Limited Partner Partnership Interest has a community interest in or other
entitlement thereto).


Section 9.4.          Securities Law Compliance.


The Partnership Interests have not been registered with the Securities and
Exchange Commission under the Securities Act of 1933, as amended, or with the
state securities laws of Texas or any other state.  Without such registration,
no person or entity may effect or suffer a Transfer unless such person or entity
provides evidence satisfactory to the General Partner, which, in the discretion
of the General Partner, may include an opinion of counsel satisfactory to the
General Partner to the effect that such registration is not required for such
Transfer and to the effect that any such Transfer will not be in violation of
the Securities Act of 1933, as amended, applicable state securities laws, or any
rule or regulation promulgated thereunder.  Notwithstanding the foregoing,
however, no opinion will be required in connection with any Transfer of
Partnership Interests between existing Partners of the Partnership.


Section 9.5.          Substituted Partners.


Unless otherwise provided in this Agreement, an assignee of a Partner other than
under this Article IX may become a substituted partner only with the consent of
the General Partner and compliance with any other requirements of the Act (other
than any that require a different consent of Partners).


Section 9.6.          Amendment of Certificate of Formation.


If required by the Act, the Partners shall cause the Certificate of Formation to
be amended, if and when appropriate, to reflect the substitution or addition of
Partners in accordance with this Partnership Agreement.


Section 9.7.          Publicly Traded Partnership Provisions.


The General Partner may require, as a condition to any Transfer of a Partnership
Interest of a Limited Partner, that, in the General Partner’s reasonable
determination, (i) the Transfer will not jeopardize the treatment of the
Partnership as a partnership for federal income tax purposes, and (ii) the
Transfer will not cause the Partnership to be characterized as a “publicly
traded partnership” within the meaning of Section 7704 of the Code.

 
27

--------------------------------------------------------------------------------

 

Section 9.8.          Distributions and Allocations in Respect of Transferred
Partnership Interests.


If any Partnership Interest is Transferred during any fiscal year in compliance
with the provisions of this Article 9, Profits, Losses, and all other items
attributable to the Transferred interest for such period shall be allocated
between the Transferor and the Transferee by taking into account their varying
interests during the period in accordance with Section 706 of the Code, using
any conventions permitted by law and selected by the General Partner.  All
distributions on or before the date of the Transfer shall be made to the
Transferor.  Solely for purposes of making such allocations and distributions,
the Partnership shall recognize the Transfer not later than the end of the
calendar month during which it is given notice of the Transfer; provided,
however, that if the Partnership does not receive a notice stating the date the
Partnership Interest was Transferred and such other information as the General
Partner may reasonably require within 30 days after the end of the fiscal year
during which the Transfer occurs, then all of such items shall be allocated, and
all distributions shall be made, to the Person who, according to the books and
records of the Partnership, on the last day of the fiscal year during which the
Transfer occurs, was the owner of the Partnership Interest.  Neither the
Partnership nor any Partner shall incur any liability for making allocations and
distributions in accordance with the provisions of this Section 9.8 whether or
not any Partner or the Partnership has knowledge of any Transfer of ownership of
any Partnership Interest.


Section 9.9.         Promote Monetization.  At any time between the second (2nd)
anniversary of the date of this Agreement and the fourth (4th) anniversary of
the date of this Agreement, the Cirrus Representative shall have the right to
initiate the monetization procedures set forth in this Section (as such period
may be extended by Majority Approval).


(a)         The Cirrus Representative, acting on behalf of all Cirrus Partners,
shall deliver written notice (the “Monetization Notice”) to CGI electing to
implement the provisions of this Section 9.9.  Within ten (10) business days
following receipt by CGI of the Monetization Notice, CGI shall deliver written
notice (the “CGI Response Notice”) setting forth the value of the entire
Property (the “CGI Valuation”).  Thereafter, the Cirrus Partners and CGI shall
discuss the CGI Valuation and any differences of opinion which the Cirrus
Partners may have as to the valuation of the Property.  If, at the end of such
thirty (30) days following the date of delivery of the Monetization Notice, all
parties are in agreement on the value of the Property, then the Partnership
shall terminate the Promote in exchange for the payment provided for in this
Section 9.9, utilizing such agreed valuation, less actual transaction costs.  If
the parties have failed to agree upon the value of the Property, the General
Partner will have a further ten (10) days in which to hire a listing agent of
its choice.  Such listing agent will solicit letters of intent or contracts for
the purchase of the Property by third parties.  The acceptance by the
Partnership of a letter of intent or contract for the purchase of the Property
from the Partnership will constitute a Major Decision.  However, if the purchase
price of the Property, as reflected in the most favorable letter of intent or
contract received by the General Partner, is higher than the CGI Valuation, then
CGI will be obligated to either approve the sale of the Property to the third
party tendering such contract or letter of intent, in which case the net
proceeds thereof shall be distributed pursuant to clause (ii) of Section 6.2(c)
hereof, or contribute sufficient funds to the Partnership so that the
Partnership will have sufficient funds to terminate the Promote based upon
payment of the Promote Termination Amount, calculated using the valuation set
forth in such letter of intent or contract, less actual transaction costs (but
excluding any financing, transfer, title or other fees or costs incurred by CGI
in financing or refinancing at substantially the time of the closing of the
termination of the Promote).  If the value of the Property as reflected in the
contract or letter of intent with the highest valuation for the Property
received by the Partnership is less than the CGI Valuation, then the Cirrus
Partners will have the right to either elect for the Promote to be terminated by
the Partnership based upon the CGI Valuation or terminate the process under this
Section 9.9 and retain their Promote (subject to any later initiation of the
procedure set forth in this Section 9.9 during the period specified in the
introductory paragraph of this Section 9.9).  Notice of the election of the
Cirrus Partners (the “Cirrus Election Notice”) must be delivered by the Cirrus
Representative within twenty (20) days following the receipt of the letter of
intent or third party contract proposed to be accepted by the General
Partner.  The Cirrus Partners may not deliver more than three (3) Monetization
Notices during the term of the Partnership.  As used in this Section 9.9, the
term (i) “Promote Value” shall mean the valuation of the Property in the letter
of intent or contract received by the General Partner and designated by the
General Partner for monetization valuation purposes; and (ii) “Promote
Termination Amount” shall mean ninety percent (90%) of the amount which the
Cirrus Partners would receive for their Promote based upon a sale of the
Property for the Promote Value, and distribution of the proceeds of such sale
under the distribution priorities under Section 6.2, net of the respective
shares of any existing Controllable Overruns to be borne by the Cirrus Limited
Partners.

 
28

--------------------------------------------------------------------------------

 

In the event of termination of the Promote pursuant to the terms of this Section
9.9, an amount equal to ten percent (10%) of the Promote Value shall be treated
as a Capital Contribution and credited equally to the Capital Account of
Comanche and Fairlane.


(b)         At the closing, the General Partner shall be removed and a new
general partner selected by CGI shall be admitted as the substitute general
partner.  Further, at the closing, CEF will be withdrawn as a Limited Partner,
with no further payment.


(c)         In the event the Promote of the Cirrus Partners is to be terminated
under the terms of this Section 9.9, the closing of such termination shall occur
in the offices of the Partnership within ten (10) days after the date of
delivery by the Cirrus Representative of the Cirrus Election Notice to have the
Promote terminated by the Partnership pursuant to this Section 9.9.


(d)         At the closing of such transaction, CGI shall cause all of the
Cirrus Partners and/or their Affiliates to be released from any and all
guaranties of obligations of the Partnership and/or indemnities executed in
favor of any of the Partnership’s lenders; provided that, such release shall not
include the obligation which any Cirrus Partner remaining as Partners after such
transaction may have under this Agreement.


(e)         At the closing of the termination of the Promote, (i) the Cirrus
Partners and CGI shall execute and deliver such instruments and documents in
form and substance reasonably satisfactory to the other as may be necessary or
appropriate to effectuate the transaction contemplated, and (ii) the Promote
Termination Amount shall be contributed by CGI to the Partnership and
immediately paid to the Cirrus Partners entitled thereto in immediately
available funds.


(f)          None of the Cirrus Partners shall have any obligation to make any
Capital Contributions to the Partnership in connection with the monetization of
the Promote.


Section 9.10.        Right of First Refusal Upon Transfer.
 
(a)     If any Partner should decide to effect a voluntary Transfer of all or
any portion of such Partner’s Partnership Interest in violation of this
Agreement, then the Partnership and the other Partners shall, in addition to all
other rights and remedies available to them pursuant to this Agreement or
applicable law, have the option to purchase such Partnership Interests prior to
any such voluntary Transfer in the sequence and manner specified in Section 9.11
below, for the lower of the third-party offer price for the attempted Transfer
or the purchase price based on the Property Value determined under Section
7.9(f) hereof.
 
(b)     Whenever a Partner has any notice or knowledge of any attempted,
impending or consummated involuntary Transfer of, or lien, charge or other
encumbrance upon, any of such Partner’s Partnership Interests, whether by
operation of law or otherwise, (“Involuntary Transfer”), such Partner shall give
immediate written notice thereof to the Partnership and the other
Partners.  Such notice shall specify all information relevant to the Involuntary
Transfer, including whether all or a portion of such Partner’s Partnership
Interests is subject to the Involuntary Transfer, the identity of the
transferee, a description of the nature of the Involuntary Transfer and a copy
of any written documents relating to the Involuntary Transfer.  Such notice by a
Member shall constitute an offer to sell all of the Involuntary Transfer Units
to the Partnership and the other Partners, in the sequence and manner specified
in Section 9.11 below, for the purchase price based on the Property Value as
provided under Section 7.9(f).
 
(c)     At the time a Partner sends a written notice under this Section 9.10,
such Partner shall also send to the Partnership any certificates, if any, for
the Partnership Interest subject to Involuntary Transfer so offered, together
with transfer instruments executed in blank sufficient to effect the transfer of
all of such Units, if purchased pursuant to such offer, which shall be held by
the Partnership in trust for delivery to the purchasers of such Partnership
Interests if a sale is effected hereunder.
 

 
29

--------------------------------------------------------------------------------

 

(d)     In determining a purchase price based on the Property Value as
determined under Section 7.9(f), such purchase price shall be equal to the
amount that would be received by the selling Partner if the Property had been
sold for the Property Value as so determined under Section 7.9(f) and the
proceeds of such sale distributed to all of the Partners in accordance with
Section 6.2.
 
Section 9.11.        Provisions Related to Exercise of Purchase Options.
 
(a)         In the event that an offer or option to sell any Partnership
Interest arises pursuant to Section 9.10 of this Agreement, the Partnership and
all other Partners (all Partners, excluding transferees and the Partner whose
Partnership Interests are subject to transfer, the “Qualified Partners”) shall
have an option to purchase all or any portion of such Partnership Interest on
the terms and conditions set forth below:
 
(i)           For thirty (30) days after receiving written notice of such offer
or written notice of the event triggering an option, the Partnership shall have
an irrevocable option to elect to purchase any part or all of the Partnership
Interest to which the offer or option applies pursuant to the applicable
paragraph of this Agreement (“Option Interest”).
 
(ii)           If the Partnership shall not exercise its option to purchase all
of the Option Interest, then for a period of thirty (30) days after the
Partnership’s option expires, each of the Qualified Partners shall have an
irrevocable option to purchase a percentage of the unpurchased Option Interest,
with each Qualified Partner’s percentage determined by dividing the Partnership
Interest of such Qualified Partner on the date of such notice by the total
amount of Partnership Interests held by all of the Qualified Partners on such
date.
 
(iii)          If, within the option period provided in subsection 9.10 above,
any Qualified Partner fails to exercise such option in full, the Partnership
shall, within five (5) days after the expiration of the 30-day option period in
such subsection, notify the other Qualified Partner of such circumstance.  For a
period of fifteen (15) days after such notice, each of such other Qualified
Partners shall have an irrevocable option to purchase any part or all of the
unpurchased portion of the Option Interest.  If more than one remaining
Qualified Partner desires to exercise such option, each shall be entitled to the
lesser of (x) the portion of the Option Interest to which such Qualified Partner
has exercised the option under this subsection or (y) a percentage of the
unpurchased Option Interest, with each Qualified Partner’s percentage determined
by dividing the Partnership Interest of such Qualified Partner on the date of
such election by the total amount of Partnership Interests held by all of the
Qualified Partners exercising an option under this subsection 9.11.
 
(iv)          If, after the option period provided in subsection 9.10 above, any
Option Interest remains unpurchased and the options exercised by one or more
Qualified Partners under subsection 9.10 are not satisfied in full, then each
Qualified Partner who exercised his option under such subsection in an amount
not less than the portion of the Option Interest of Units determined under
clause (y) thereof for such Partner shall have the option to purchase such
remaining portion of Option Interest in the same manner as provided in
subsection 9.10.  This subsection 9.11 shall apply for as many rounds of options
as are required to either result in the purchase of all portions of the Option
Interest or satisfy in full all options exercised by Qualified Partners.
 
(b)         If the Partnership or a Partner desires to exercise in whole or in
part an option to purchase a Partnership Interest under this Agreement, such
party shall signify such exercise and the portion of Option Interests to be
purchased by such party by delivering written notice to the Partnership and the
other Partners within the applicable option period under this Agreement,
together with such consideration, if any, required at that time by the section
of this Agreement under which such option arises.  Upon receipt of a notice to
exercise an option, the Partnership shall promptly transmit the notice to the
selling Partner or his or her legal representative, as the case may be.
 

 
30

--------------------------------------------------------------------------------

 

ARTICLE 10       TERMINATION AND LIQUIDATION


Section 10.1.        Termination.


(a)          The Partnership shall be wound up and terminated upon the first to
occur of the following:


(i)            December 31, 2080;


(ii)           An election by the General Partner, with the written consent of
CGI, to wind up the Partnership following (x) the sale or other disposition of
all or substantially all of the Partnership assets or (y) the Bankruptcy or
insolvency of the Partnership;


(iii)          The Bankruptcy, withdrawal or winding up of the General Partner,
or any other event that results in its ceasing to be the General Partner (other
than by reason of a Transfer pursuant to Section 9.2); or


(iv)          Any other event that, under the Act, would require its winding up.


(b)         Upon the occurrence of an event described in Section 10.1(a)(iii) or
(iv), the Limited Partners representing over fifty percent (50%) of the
Percentage Interests may within ninety (90) days after the occurrence of such
event, elect to reconstitute, and continue the business of, the Partnership and
designate as a successor general partner one or more parties to be admitted to
the Partnership as a new General Partner.  If the business of the Partnership is
continued pursuant to this Section 10.1(b), the former General Partner shall
retain and be entitled to its interest in the Profits, Losses and Cash Flow of
the Partnership to the same extent as it was prior to the occurrence of an event
described in Section 10.1(a)(iii), and shall otherwise have the rights of a
limited partner under the Act, except that it shall have no voting rights under
the terms hereof.


Section 10.2.        Liquidation.


(a)         Unless the Partnership is continued under Section 10.1(b), or except
as otherwise provided herein, upon the termination of the Partnership no further
business shall be conducted except for the taking of such action as shall be
necessary for the winding up of the affairs of the Partnership and the
distribution of its assets to the Partners pursuant to the provisions of this
section.  The General Partner shall act as the liquidating trustee who shall
have full authority to wind up the affairs of the Partnership and to make final
distributions as provided herein.  The liquidating trustee may sell all of the
assets of the Partnership at the best price available;


(b)         Upon the liquidation of the Partnership, all of the assets of the
Partnership shall be applied, and distributed, by the liquidating trustee in the
following order:


(i)           To the creditors of the Partnership other than the Partners;


(ii)          To setting up the reserves which the liquidating trustee may deem
necessary for contingent or unforeseen liabilities or obligations of the
Partnership, or of the Partners arising out of or in connection with the
Partnership or its liquidation;


(iii)         To the Partners with respect to any loans or advances (including
accrued interest); and


(iv)         The balance, if any, to the Partners or their lawful assignees in
accordance with the provisions of Section 6.2.


Notwithstanding any other provision of this Agreement, the parties intend that
the allocation provisions contained in Article 5 shall produce final Capital
Account balances of the Partners that will permit liquidating distributions
under Section 10.2(b)(iv) to be made in a manner identical to the order of
priorities set forth in Section 6.2.  To the extent that the allocation
provisions contained in Article 5 would fail to produce such final Capital
Account balances, (a) such provisions may be amended by the General Partner if
and to the extent necessary to produce such result, and (b) Profits and Losses
of the Partnership for prior open years (or items of gross income, gain, loss
and deduction of the Partnership for such years) may be reallocated by the
General Partner among the Partners to the extent it is not possible to achieve
such result with allocations of items of income (including gross income and
gain), deduction and loss for the current year and future years.

 
31

--------------------------------------------------------------------------------

 

(c)         Any distributions in kind to the Partners shall be valued at the
fair market value thereof, as reasonably determined by the liquidating trustee.


(d)         The liquidating trustee shall comply with any requirements of the
Act or other applicable law, except as modified by this Agreement, pertaining to
the winding up of a partnership, at which time the Partnership shall stand
liquidated.


ARTICLE 11       ACCOUNTING


Section 11.1.        Fiscal Year.


The fiscal year of the Partnership shall be the calendar year.


Section 11.2.        Books and Records.


The General Partner shall keep, or cause to be kept, full and accurate books and
records with respect to the Partnership’s business and of all transactions of
the Partnership in accordance with principles and practices generally accepted
for the accrual method of accounting or Generally Accepted Accounting Principles
(GAAP).


Section 11.3.        Inspection of Records.


(e)         On written request stating a proper purpose, a Partner or an
assignee of a Partnership Interest may examine in the office of the General
Partner and copy, in person or through a representative, records required to be
kept under Section 153.551 of the Act and other information regarding the
business, affairs, and financial condition of the limited partnership as is just
and reasonable for the person to examine and copy.


(f)          The records requested under Section 11.3(a) may be examined and
copied at a reasonable time and at the Partner’s sole expense.


Section 11.4.        Preparation of Tax Returns.


The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gain, loss, deduction, credit, and other items
necessary for federal, state, and local income tax purposes and shall use all
reasonable efforts to furnish to the Partners within ten (10) days after the
Partnership returns are filed the tax information reasonably required for
federal and state income tax reporting purposes.  The classification,
realization, and recognition of income, gain, loss, deduction, credit, and other
items shall be on the cash or accrual method of accounting for federal income
tax purposes, as the General Partner shall determine in its sole discretion.


Section 11.5.        Annual Reports and Statements.


Within ninety (90) days after the end of each fiscal year of the Partnership the
General Partner shall cause to be delivered to the Limited Partners financial
statements setting forth as of the end of and for such fiscal year the
following:


(a)         A profit and loss statement and a balance sheet of the Partnership
certified by the General Partner; and


(b)         The balance in the Capital Account of each Partner.

 
32

--------------------------------------------------------------------------------

 

Section 11.6.        Bank Accounts.


The General Partner shall upon the formation of the Partnership open such bank
account or accounts as it shall deem necessary in one or more banks selected by
the General Partner in its discretion.  The Partnership’s bank account or
accounts shall be in the name of the Partnership and no funds of the Partnership
shall be commingled with funds of any other person.  The General Partner shall
cause all funds of the Partnership to be deposited in the bank account of the
Partnership.


Section 11.7.        Monthly Reports.


The General Partner shall within seven (7) business days after the end of each
month furnish a monthly report to the Limited Partners, which report will
contain the following information:


(a)         A monthly and year-to-date operating statement, including actual,
budget and variance for each line item;


(b)         A report detailing the progress of the marketing of the Property,
including any prospective leasing opportunities and potential lease rates and
terms;


(c)         A detailed balance sheet;


(d)         Bank reconciliation and outstanding checklist;


(e)         Expense distribution for invoices paid;


(f)          Account reconciliations for all material accounts or as requested;
and


(g)         During the construction period, a report regarding the status of
construction.


Section 11.8.        Tax Elections.


(a)         General.  Except as otherwise provided herein, the General Partner
shall, in its sole discretion, determine whether to make any available tax
election on behalf of the Partnership as provided under the Code, including,
without limitation, any election to adjust the basis of the Property pursuant to
Sections 754, 734(b) and 743(b) of the Code.  The General Partner shall obtain
the written consent of CGI regarding major decisions.


(b)         Organizational Expenses.  The Partnership shall elect to deduct or
amortize, as permitted, expenses incurred in organizing the Partnership as
provided in Section 709 of the Code.


(c)         Taxation as a Partnership.  No election shall be made by the
Partnership or any Partner for the Partnership to be excluded from the
application of any of the provisions of Subchapter K, Chapter 1 of Subtitle A of
the Code or from any similar provisions of any state tax laws.  To ensure that
interests in the Partnership are not traded on an established securities market
within the meaning of Section 1.7704-1(b) of the Regulations or readily tradable
on a secondary market or the substantial equivalent thereof within the meaning
of Section 1.7704-1(c) of the Regulations, notwithstanding any other provision
of this Agreement to the contrary: (i) the Partnership shall not participate in
the establishment of a market or the inclusion of its interests thereon, and
(ii) the Partnership shall not recognize any transfer made on any market by (A)
redeeming the transferor Partner (in the case of a redemption or repurchase by
the Partnership) or (B) admitting the transferee as a Partner or otherwise
recognizing any rights of the transferee, such as a right of the transferee to
receive Partnership distributions (directly or indirectly) or to acquire an
interest in the capital or profit of the Partnership.

 
33

--------------------------------------------------------------------------------

 

ARTICLE 12       AMENDMENTS


Section 12.1.        Amendments.


Except as provided in Section 12.2, this Agreement may be amended only with the
written consent of the General Partner and a Majority Approval.


Section 12.2.        Amendments to be Adopted Solely by General Partner.


The General Partner may, without the consent of any Limited Partner, amend any
provision of this Agreement to reflect:


(a)         Any revision to either Exhibit C or Exhibit D hereof to reflect the
addition and substitution of Limited Partners and changes in the Capital
Contributions and Percentage Interests in accordance with the provisions of this
Agreement;


(b)         A change in the name of the Partnership, in the registered office or
registered agent of the Partnership, or in the location of the principal place
of business of the Partnership; or


(c)         A change that will not adversely affect Limited Partners in any
material respect.


ARTICLE 13       REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERS


Section 13.1.        The General Partner.


The General Partner hereby represents, warrants and covenants to and with the
Partnership and the other Partners as follows:


(a)         The General Partner is a limited liability company, and the
Partnership is a limited partnership, each of which is duly organized, validly
existing and in good standing under the laws of the State of Texas; and


(b)         The execution and delivery by the General Partner of this Agreement,
and the performance by the General Partner of its obligations hereunder have
been duly authorized by all necessary action on the part of the General Partner
and will not cause the breach of or constitute a default under any material
agreement to which the General Partner is a party or by which any of its assets
may be bound;


Section 13.2.        Limited Partner Representations, Warranties and Covenants.


The Limited Partners hereby severally represent, warrant and covenant to and
with the Partnership and the other Partners as follows:


(a)         Each Limited Partner that is an entity is duly organized and validly
existing under the laws of the State of organization;


(b)         Each Limited Partner that is an entity has full power and authority
and all necessary federal, state and local franchises, licenses and
authorizations to own all of its property and assets, and to conduct the
business currently being conducted and to be conducted under this Agreement;


(c)         The execution and delivery by each Limited Partner of this
Agreement, and the performance by such Limited Partner of its obligations
hereunder have been duly authorized by all necessary partnership and corporate
action on the part of such Limited Partner, and will not cause the breach of or
constitute a default under any material agreement to which such Limited Partner
is a party or by which any of its assets may be bound;


(d)         There is no action, suit or proceeding pending or to the best of
each Limited Partner’s knowledge threatened against such Limited Partner in any
court or before or by any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental instrumentality;

 
34

--------------------------------------------------------------------------------

 

(e)         Each Limited Partner recognizes that the Partnership is a
speculative venture involving a high degree of risk;


(f)          Each Limited Partner understands that no state or federal
governmental authority has made any finding or determination relating to the
fairness for investment of a limited partnership interest in the Partnership and
that no state or federal government authority has recommended or endorsed, or
will recommend or endorse, the investment in any Partnership Interest in the
Partnership;


(g)         Each Limited Partner recognizes that there is no market for a
Partnership Interest in the Partnership, that there will not be any market for a
Partnership Interest in the Partnership in the foreseeable future, that the
transferability of a Partnership Interest in the Partnership is restricted, and
that such Limited Partner cannot expect to be able to liquidate its investment
readily in case of emergency, or to pledge its Partnership Interest to secure
borrowed funds; and


Section 13.3.        Indemnity for Breach of Representation Warranties and
Covenants.


Each Limited Partner severally agrees to indemnify the other Partners and the
Partnership for any costs, expenses, damages and losses, including lost profits
incurred as a result of the breach by such Limited Partner of any of the
representations, warranties and covenants contained in Section 13.2 above.


ARTICLE 14       FEES AND REIMBURSEMENTS


Section 14.1.        Development Fee.


The Partnership shall pay to the General Partner a development fee equal to
three and six-tenths percent (3.6%) of the total cost of the construction of the
Improvements as provided in the Development Budget.  The Development Fee will be
payable on a prorate basis over the Construction Period or as the Construction
Lender may require.


Section 14.2.        Financing Fee.


The Partnership will pay a financing fee equal to one-half of one percent (0.5%)
of the amount of the Construction Loan to Cirrus or its Affiliate.


Section 14.3.        Property Management Fee.


Beginning on the date of completion of the Improvements, the Partnership shall
pay to Cirrus or its Affiliates an annual property management fee equal to three
and one-half percent (3.5%) of the total gross rental income generated by the
Property.  It is contemplated that the Partnership will enter into a management
agreement with The Specialty Hospital, LLC, or designee of such entity, to
manage the Improvements during the term of the lease to The Specialty Hospital,
LLC.  During the term of such management agreement, two and seventy-five
hundredths percent (2.75%) of the gross rental income generated by the Property
out of the management fee otherwise payable to Cirrus will be paid to The
Specialty Hospital, LLC or its designee.  Notwithstanding the foregoing, the
payment of the fee provided under this section is contingent upon receipt of
such funds by the Partnership in reimbursement from Tenants of the Property.


Section 14.4.        Development Expenses and Overhead.


The Partnership will reimburse Cirrus or its Affiliate for development expenses
and overhead equal to Two Dollars ($2.00) per gross square foot of the
Improvements constructed on the Land.


Section 14.5.        Out-of-Pocket Expenses.


The Partnership shall reimburse Cirrus and its Affiliates for all out-of-pocket
expenses incurred in connection with the acquisition, financing and construction
of the Property, and the organization, management and operation of the
Partnership, including, without limitation, legal fees, pursuit costs, travel
and the like incurred in connection with the foregoing.  In addition, the
Partnership shall reimburse CGI and its Affiliates for all reasonable
out-of-pocket expenses incurred by CGI or its Affiliates in connection with the
organization of the Partnership, including legal and travel costs, not to exceed
$25,000.00.

 
35

--------------------------------------------------------------------------------

 

Section 14.6.        Additional Compensation of General Partner.


The Partnership shall not pay any compensation to the General Partner, any
Affiliate of the General Partner or any other person related to the General
Partner except as specifically set forth in this Article 14.


ARTICLE 15      MISCELLANEOUS


Section 15.1.        Notices.


Whenever any notice is required or permitted to be given under any provision of
this Agreement, such notice shall be in writing, signed by or on behalf of the
person giving the notice, and shall be deemed to have been given when delivered
by hand or traceable nationwide parcel delivery service, overnight or next
business day service with signed courier receipt, by facsimile or electronic
mail upon confirmation of successful transmission, or by U.S. Postal Services
three (3) business days after deposit in the U.S. mail, first-class delivery
with postage prepaid, addressed to the person or persons to whom such notice is
to be given to the address set forth or described in Section 3.4 hereof (or at
such other address as shall be provided by a Partner to the Partnership).


Section 15.2.        Applicable Laws.


This Agreement, and the application or interpretation hereof, shall be governed
exclusively by its terms and construed in accordance with the substantive
federal laws of the United States and by the laws of the State of Texas,
including its conflicts of laws rules.


Section 15.3.        Cumulative Remedies.


Each party to this Agreement shall be entitled to all remedies provided by this
Agreement in law or equity; all such remedies are cumulative and the use of one
right or remedy by any party shall not preclude or waive its right to use any or
all other remedies.


Section 15.4.        Counterparts.


This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document.  All
counterparts shall be construed together and shall constitute one agreement.


Section 15.5.        Successors and Assigns.


The terms, provisions and agreements herein contained shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective successors and assigns.


Section 15.6.        Entire Agreement.


This Agreement shall constitute the entire contract between the parties, and
there are no other further agreements outstanding not specifically mentioned
herein; provided, however, that the parties may amend and supplement this
Partnership Agreement in writing from time to time in a manner and to the extent
provided herein and by law.


Section 15.7.        Personal Property.


The interests owned by the Partners in this Partnership are personal property.

 
36

--------------------------------------------------------------------------------

 

Section 15.8.        Invalidity of Provisions.


In case any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, but the extent of such
invalidity or unenforceability does not destroy the basis of the bargain among
the Partners as expressed herein, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.


Section 15.9.        Attorneys’ Fees.


(a)         The Partnership shall pay the reasonable attorney’s fees and direct
costs of the General Partner, any of the Cirrus Limited Partners and their
Affiliates (and CGI as provided in Section 14.5) incurred in connection with
their respective investments in the Partnership, including, but not limited to,
the attorneys’ fees incurred in the preparation and negotiation of this
Agreement.


(b)         If any litigation is initiated by any Partner against another
Partner relating to this Agreement or the subject matter hereof, the Partner
prevailing in such litigation shall be entitled to recover, in addition to all
damages allowed by law and other relief, all court costs and reasonable
attorneys’ fees incurred in connection therewith.


Section 15.10.      Partition.


Each of the Partners irrevocably waives, during the term of the Partnership and
during any period of its liquidation following any dissolution, any right that
it may have to maintain any action for partition with respect to any of the
assets of the Partnership.


Section 15.11.      Agreement Negotiations.


This Agreement is the result of detailed negotiations among the Partners and the
terms herein have been agreed upon after prolonged discussion.  All Partners
agree and acknowledge they were represented by competent counsel in such
negotiations and that in construing the Agreement no Partner shall be considered
to have drafted this Partnership Agreement


Section 15.12.      Confidentiality.


(a)         The General Partner and the Partnership agree that all information,
whether written or oral, and all copies thereof received from the Limited
Partners, including without limitation, any financial statements, credit
information, information concerning other investments, or other background
information regarding the Limited Partners, is and shall remain confidential and
shall be held in strictest confidence.  The General Partner and the Partnership
agree that, except for disclosures to the attorneys and accountants of the
Partnership who need such information to perform services on behalf of the
Partnership, no such information shall be disclosed unless required by court
order or other legal process.


(b)         This Partnership Agreement and the subject matter hereof are and
shall remain confidential.  None of the Partners shall disclose this Partnership
Agreement or any of its provisions to any third parties, except for disclosures
(i) made to a Partner’s attorneys or accountants in connection with the
preparation of a Partner’s tax returns (in which event, the Partner shall
disclose only so much information as may be required in connection with the
preparation of the Partner’s return), (ii) which are required by court order or
other legal process, or (iii) approved in writing by all of the Partners.


Notwithstanding the foregoing, it is understood that CGI may be required to
disclose information regarding this Partnership Agreement to potential
investors, regulators and other persons under applicable regulations pertaining
to publicly held entities.  Any such disclosure shall constitute an exception to
the terms of this Section 15.12.

 
37

--------------------------------------------------------------------------------

 

(c)         The parties agree that an adequate remedy at law does not exist for
a breach of this Section 15.12.  The parties agree that in addition to any other
remedy at law, a party can obtain an injunction prohibiting the violation of
this Section 15.12.


Section 15.13.      Arbitration.


Each of the Partners and the Partnership hereby agrees between and among
themselves that any dispute, controversy or claim arising out of or relating to
this Agreement or the subject matter of this Agreement or the breach,
termination or invalidity thereof shall be resolved by binding arbitration in
accordance with procedure or binding non judicial arbitration (“Arbitration”)
then in effect in the State of Texas or by a single arbitrator to be appointed
by the American Arbitration Association in Dallas, Texas.  The arbitration shall
be the sole and exclusive forum for resolution of the dispute or controversy,
and the award shall be final, binding and enforceable, and may be confirmed by
the judgment of a competent court.  The prevailing party in any such Arbitration
shall be entitled to recover its reasonable cost and reasonable legal fees from
the other party or parties.


Section 15.14.      Disclosure of Tax Treatment.


Except as reasonably necessary to comply with applicable securities laws and
notwithstanding anything in this Agreement or the other agreements pertaining to
the Partnership to the contrary (collectively, the “Transaction Documents”),
such Transaction Documents do not prevent, and have never prevented, any Partner
(and each employee, representative, or other agent of such Partner) from
disclosing to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure (as those terms are defined in
the applicable Treasury Regulations) of the Partnership and all materials of any
kind (including opinions or other tax analyses) that have been or will be
provided to such Partners relating to such tax treatment and tax structure;
provided that a Partner must notify the General Partner promptly of any request
for such information.  In interpreting the immediately preceding sentence, it is
the intent of the Partners that they have been and are expressly authorized to
disclose whatever information is necessary and/or required such that the
Partnership will not be a “confidential transaction” within the meaning of
either Treasury Regulation §1.6011-4(b)(3) or Treasury Regulation
§301.6111-2(c), as such regulations may be amended, modified or clarified.  For
these purposes, “tax structure” is limited to facts relevant to the U.S. federal
income tax treatment of the Partnership and does not include information
relating to the identity of the Partners or their Affiliates.


Section 15.15.      List of Exhibits.


The following exhibits are attached hereto, incorporated herein, and made a part
hereof for all purposes:


Exhibit A – Property Description
Exhibit B – Development Budget
Exhibit C – Initial Cash Capital Contributions
Exhibit D – Percentage Interests
Exhibit E – Promote Interests


[SIGNATURE PAGES TO FOLLOW]

 
38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Partnership Agreement as
of the date and year first above written.



 
GENERAL PARTNER
     
ROME LTH MANAGERS, LLC,
 
a Texas limited liability company
     
By:
/s/ Jason K. Dodd  
Name:
Jason K. Dodd  
Title:
Manager              
Address:  
9301 North Central Expressway
   
Suite 300
   
Dallas, Texas 75231



GENERAL PARTNER SIGNATURE PAGE
TO THE AGREEMENT OF LIMITED PARTNERSHIP OF
ROME LTH PARTNERS, LP
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Partnership Agreement as
of the date and year first above written.



 
LIMITED PARTNER:
     
COMANCHE INTERESTS, LLC,
 
a Texas limited liability company
     
By:
/s/ William L. Hutchison, Jr.
   
William L. Hutchison, Jr.
       
Address:  
9301 North Central Expressway
   
Suite 300
   
Dallas, Texas 75231



LIMITED PARTNER SIGNATURE PAGE
TO THE AGREEMENT OF LIMITED PARTNERSHIP OF
ROME LTH PARTNERS, LP

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Partnership Agreement as
of the date and year first above written.



 
LIMITED PARTNER:
     
FAIRLANE FUND ONE, LP,
 
a Texas limited partnership
     
By:
Fairlane Advisors, LLC,
   
a Texas limited liability company
   
its general partner
           
By:
/s/ Jason K. Dodd      
Jason K. Dodd, Manager
         
Address:
4329 Hyer Street
   
Dallas, Texas 75205



LIMITED PARTNER SIGNATURE PAGE
TO THE AGREEMENT OF LIMITED PARTNERSHIP OF
ROME LTH PARTNERS, LP

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Partnership Agreement as
of the date and year first above written.



 
LIMITED PARTNER:
     
2010 CEF, LP,
 
a Texas limited partnership
     
By:
2010 CEF Managers, LLC,
   
a Texas limited liability company
         
By:  
/s/ Stephanie Toliver
   
Name:  
Stephanie Toliver
   
Title:    
Manager
         
Address:
 
9301 N. Central Expressway
     
Suite 300
     
Dallas, Texas 75231



LIMITED PARTNER SIGNATURE PAGE
TO THE AGREEMENT OF LIMITED PARTNERSHIP OF
ROME LTH PARTNERS, LP

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Partnership Agreement as
of the date and year first above written.



 
LIMITED PARTNER:
     
CORNERSTONE ROME LTH PARTNERS LLC,
 
a Delaware limited liability company
     
By:
/s/ Terry G. Roussel
 
Name:
Terry G. Roussel
 
Title:
As President of Cornerstone Growth & Income REIT, Inc., as General Partner of
Cornerstone Growth & Income Operating Partnership, LP, as General Partner of CGI
Healthcare Operating Partnership, LP, as Manager        
Address:   
1920 Main Street, Ste. 400     Irvine, CA 92614      



LIMITED PARTNER SIGNATURE PAGE
TO THE AGREEMENT OF LIMITED PARTNERSHIP OF
ROME LTH PARTNERS, LP
 

 
 

--------------------------------------------------------------------------------

 

JOINDER OF CIRRUS


Cirrus is joined in the execution of this Partnership Agreement to acknowledge
its agreement to the terms of Section 4.2(c).



 
THE CIRRUS GROUP, LLC,
 
a Texas limited liability company
     
By:
/s/ Jason K. Dodd    
Jason K. Dodd, Manager
     
     
Address:
9301 North Central Expressway
   
Suite 300
   
Dallas, Texas 75231



JOINDER OF CIRRUS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


PROPERTY DESCRIPTION


BEING A LEASE PARCEL LYING WHOLLY WITHIN THE  CAMPUS OF FLOYD MEDICAL CENTER,
LOCATED IN THE THIRD WARD OF THE CITY OF ROME, FLOYD COUNTY, GEORGIA, AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Commencing at an iron pin in the southerly right-of-way margin of Turner McCall
Boulevard, said iron pin being located at the point of curvature of a curve in
the intersection of the southerly right-of way margin of Turner McCall Boulevard
with the westerly right-of-way margin of North Fourth Avenue; thence, with the
southerly right-of-way margin of Turner McCall Boulevard, North 89°02’08” West a
distance of 288.33 feet to a hole found in concrete; thence, leaving said
southerly right of-way margin, South 13°38’54” West a distance of 78.66 feet to
a point in the most northeasterly corner of the Lease Parcel to be described,
and the true and actual Point of Beginning;


Thence South 01°00’46” West a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 37.67 feet to a point;
Thence North 88°59’13” West a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 127.50 feet to a point;
Thence South 01°00’47” West a distance of 23.76 feet to a point on the face of
an existing building;
Thence, with face of said building, North 88°59’12” West a distance of 23.67
feet to a point;
Thence, leaving face of said building, North 01°00’47” East a distance of 23.76
feet to a point;
Thence North 88°59’13” West a distance of 46.02 feet to a point;
Thence North 01°12’09” East a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 7.09 feet to a point;
Thence North 01°00’47” East a distance of 37.67 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence North 01°00’47” East a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 197.17 feet to the Point of Beginning.


The parcel thus described contains 20,741.24 square feet, or 0.476 acre, more or
less.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


DEVELOPMENT BUDGET


[ex10-2_pg50.jpg]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


INITIAL CASH CONTRIBUTIONS



   
Amount
   
Percent of Equity
               
General Partner:
                         
Rome LTH Managers, LLC
  $ 0       0 %                  
Limited Partners:
                                 
Comanche Interests, LLC
  $ 191,447.29       5.0 %                  
Fairlane Fund One, LP
  $ 191,447.29       5.0 %                  
2010 CEF, LP
  $ 0       0 %                  
Cornerstone Rome LTH Partners LLC
  $ 3,446,051.14       90.0 %                  
TOTAL
  $ 3,828,945.71       100.0 %

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


INITIAL PERCENTAGE INTERESTS


Name
 
Initial
Percentage Interest
               
General Partner:
                         
Rome LTH Managers, LLC
          .50 %                
Limited Partners:
                             
Comanche Interests, LLC
    4.45 %                          
Fairlane Fund One, LP
    4.45 %                          
2010 CEF, LP
    .60 %                          
Cornerstone Rome LTH Partners LLC
    90.00 %                                         99.50 %                    
            100.00 %

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


PROMOTE PERCENTAGES



     
(1)
     
(2)
                   
Rome LTH Managers, LLC
    1.00 %     1.11 %                  
Comanche Interests, LLC
    46.50 %     46.11 %                  
Fairlane Fund One, LP
    46.50 %     46.11 %                  
2010 CEF, LP
    6.00 %     6.67 %                         100.00 %     100.00 %



(1)
The Promote Percentage to utilize for distributions under Sections 6.1(b) and
6.2(c) prior to any termination of the Promote.



(2)
The Promote Percentage to utilize for distributions under clause (ii) of Section
6.2(c) if the Promote is terminated under Section 9.9(a).


 
 

--------------------------------------------------------------------------------

 